





Execution Copy


ASSET PURCHASE AND CONTRIBUTION AGREEMENT


by and among


FF US Acquisition Corp.,
as Buyer
FF US Holding Corp.,
as Buyer Parent
Flagship, Inc. d/b/a Tuscany,
as Seller
and
Michael Graber and Jeff Burttschell,
as the Owners




Dated as of November 30, 2017









--------------------------------------------------------------------------------







Table of Contents
 
 
 
Page


1.
DEFINITIONS AND USAGE
1


 
1.1
Definitions
1


 
1.2
Additional Definitions
10


 
1.3
Usage
12


2.
ACQUISITION OF ACQUIRED ASSETS; CLOSING
13


 
2.1
Acquired Assets
13


 
2.2
Excluded Assets
13


 
2.3
Consideration
14


 
2.4
Liabilities
14


 
2.5
Allocation
17


 
2.6
Closing
18


 
2.7
Closing Deliveries
18


 
2.8
Adjustment Procedure
20


 
2.9
Escrow of Indemnification Escrow Amount and Special Escrow Amount
22


 
2.10
Tax Characterization
22


 
2.11
Third Party Consents
22


 
2.12
Notices to Customers and Suppliers; Payments Received by Sellers Post-Closing
22


3.
REPRESENTATIONS AND WARRANTIES OF SELLER
22


 
3.1
Organization and Good Standing
22


 
3.2
Enforceability; Authority; No Conflict
23


 
3.3
Ownership of Seller
23


 
3.4
Financial Statements
24


 
3.5
[RESERVED]
24


 
3.6
Sufficiency of Assets
24


 
3.7
Owned Real Property
24


 
3.8
Leased Real Property
24


 
3.9
Title to Assets; Encumbrances
25


 
3.10
Condition of Facilities
25


 
3.11
Accounts Receivable
25


 
3.12
Inventories
25


 
3.13
No Undisclosed Liabilities
26


 
3.14
Taxes
26


 
3.15
No Material Adverse Effect
27


 
3.16
Employee Benefits
27


 
3.17
Compliance With Laws
28


 
3.18
Legal Proceedings
29


 
3.19
Absence of Certain Changes and Events
29


 
3.20
Contracts; No Defaults
30


 
3.21
Insurance
31


 
3.22
Environmental Matters
31


 
3.23
Occupational Safety and Health Matters
32


 
3.24
Employees
33








--------------------------------------------------------------------------------





 
3.25
Labor Disputes; Compliance
33


 
3.26
Intellectual Property Assets
34


 
3.27
No Options
34


 
3.28
Certain Payments
34


 
3.29
Customers and Suppliers
35


 
3.30
Relationships with Related Persons
35


 
3.31
Brokers or Finders
35


 
3.32
Warranties; Product Recall
35


4.
REPRESENTATIONS AND WARRANTIES OF BUYER
36


 
4.1
Organization and Good Standing
36


 
4.2
Authority; No Conflict
36


 
4.3
Certain Proceedings
37


 
4.4
Brokers or Finders
37


 
4.5
Capitalization
37


 
4.6
Exemption from Registration of Shares
38


 
4.7
Solvency
38


5.
RESERVED
38


6.
RESERVED
38


7.
POST-CLOSING COVENANTS
38


 
7.1
Employees
38


 
7.2
Payment of All Taxes Resulting from Sale and Transfer of Acquired Assets by
Seller
39


 
7.3
Payment of Other Retained Liabilities
41


 
7.4
Removing Excluded Assets
41


 
7.5
Assistance in Proceedings
41


 
7.6
Non-competition, Nonsolicitation, Non-disparagement and Confidentiality
41


 
7.7
Customer and Other Business Relationships
42


 
7.8
Change of Name
42


 
7.9
Bulk Sales
43


 
7.1
Collection of Accounts Receivable
43


 
7.11
SEC Financial Statements, Auditor's Consents and Audited Financial Statements
43


 
7.12
Recall Control
43


 
7.13
Further Assurances
44


8.
INDEMNIFICATION; REMEDIES
44


 
8.1
Survival
44


 
8.2
Representation and Warranty Policy
44


 
8.3
Indemnification and Reimbursement by Seller
46


 
8.4
Indemnification and Reimbursement by Buyer
46


 
8.5
Limitations on Amount - Seller
46


 
8.6
Limitations on Amount - Buyer
47


 
8.7
Time Limitations
47


 
8.8
Third-Party Claims
47


 
8.9
Procedures for Direct Claims
49


 
8.1
Calculation of Damages; Treatment of Indemnity Payments
49


 
8.11
No Double Recovery
50


 
8.12
Exclusion of Other Remedies
51


9.
RESERVED
51








--------------------------------------------------------------------------------





10.
GENERAL PROVISIONS
51


 
10.1
Expenses
51


 
10.2
Public Announcements
51


 
10.3
Notices
51


 
10.4
Enforcement of Agreement
52


 
10.5
Waiver; Remedies Cumulative
52


 
10.6
Entire Agreement
53


 
10.7
Assignments, Successors and No Third-Party Rights
53


 
10.8
Severability
53


 
10.9
Construction
53


 
10.1
Time of Essence
53


 
10.11
Governing Law; WAIVER OF TRIAL BY JURY
53


 
10.12
Schedules
53


 
10.13
Amendments and Waivers
54


 
10.14
Time Periods
54


 
10.15
Execution of Agreement
54


 
10.16
Records
54












--------------------------------------------------------------------------------





SCHEDULES
 
 
 
 
 
Schedule 1.1(A)
-
Encumbrances
Schedule 1.1(B)
-
Pro Forma Working Capital
Schedule 2.2(j)
-
Excluded Assets
Schedule 2.4(a)(viii)
-
Allocation of Certain Liabilities
Schedule 2.4(b)(xv)
-
Prior Acquisition Liabilities
Schedule 2.5
-
Allocation Methodology
Schedule 2.7(a)(ix)
-
Consents and Governmental Authorizations
Schedule 3.1(a)
-
Organization and Good Standing
Schedule 3.1(b)
-
Subsidiaries
Schedule 3.2(c)
-
Notice and Consent
Schedule 3.3
-
Ownership of Seller
Schedule 3.6
-
Sufficiency of Assets
Schedule 3.8
-
Leased Real Property
Schedule 3.10(b)
-
Tangible Personal Property Possession
Schedule 3.11
-
Accounts Receivable
Schedule 3.16(a)
-
Employee Benefits - Company Benefit Plans
Schedule 3.16(b)
-
ERISA
Schedule 3.16(c)
-
COBRA
Schedule 3.17(a)
-
Compliance with Laws
Schedule 3.17(b)
-
Compliance with Governmental Authorizations
Schedule 3.18
-
Legal Proceedings
Schedule 3.19
-
Absence of Certain Changes and Events
Schedule 3.20(a)
-
Contracts
Schedule 3.20(b)
-
Related Person or Seller
Schedule 3.21
-
Insurance
Schedule 3.22
-
Environmental Matters
Schedule 3.22(g)
-
Environmental Reports
Schedule 3.23
-
Occupational Safety and Health Matters
Schedule 3.24(a)
-
Employees
Schedule 3.24(b)
-
Employees at Will
Schedule 3.24(c)
-
Contracts with Current Employees
Schedule 3.26(a)
-
Intellectual Property
Schedule 3.26(d)
-
Computer Software Program
Schedule 3.29
-
Customers and Suppliers
Schedule 3.30
-
Relationships with Related Persons
Schedule 3.31
-
Brokers or Finders
Schedule 3.32
-
Warranties
Schedule 7.1(a)
-
Termination of Employees






--------------------------------------------------------------------------------





ASSET PURCHASE AND CONTRIBUTION AGREEMENT
This Asset Purchase and Contribution Agreement (“Agreement”), dated as of
November 30, 2017, is made by and among FF US Acquisition Corp., a Delaware
corporation (“Buyer”), FF US Holding Corp., a Delaware corporation (“Buyer
Parent”), Flagship, Inc., d/b/a Tuscany, an Indiana corporation (“Seller”),
Michael Graber (“Mr. Graber”), and Jeff Burttschell (“Mr. Burttschell” and
together with Mr. Graber, the “Owners”). Each of the Owners, Buyer and Seller
are sometimes individually referred to herein as a “Party” and collectively as
the “Parties”.
RECITALS
WHEREAS, the Owners, collectively, own all of the issued and outstanding equity
capital stock of Seller;
WHEREAS, Seller is engaged in the business of designing and manufacturing
personal-use specialty vehicles based on OEM vehicle chassis (together, the
“Business”); and
WHEREAS, this Agreement contemplates a transaction in which (i) Buyer will
purchase from Seller and the Owners, and Seller and the Owners will sell,
assign, transfer and convey to Buyer, the Purchased Assets (defined below) from
Seller in return for cash and (ii) Seller will contribute to Buyer Parent, and
Buyer Parent will accept, the Contributed Assets (defined below) from Seller in
return for shares of common stock in Buyer Parent, all on the terms and
conditions set forth herein.
The Parties, intending to be legally bound, hereby agree as follows:
1.
DEFINITIONS AND USAGE.



1.1    Definitions. For purposes of this Agreement, the following terms and
variations thereof have the meanings specified to in this Section 1.1:


“Accounts Receivable” means (i) all trade accounts receivable of Seller and
other rights of Seller to payments from its customers and the all security
rights for such accounts or rights to payment, including all trade accounts
receivable representing amounts receivable in respect of goods shipped or
products sold or services rendered, (ii) all other accounts or notes receivable
of Seller and all security rights for such accounts or notes, and (iii) any
claim, remedy or other right related to any of the foregoing.
“Acquired Assets” means all of Seller’s rights, title and interests in and to
all property and assets (real, personal or mixed, tangible and intangible) of
every kind and description, wherever located, owned, held or used in the conduct
of the Business, but excluding the Excluded Assets, including, except to the
extent constituting Excluded Assets, the following:
(i)all interests of Seller in real property, including the Indiana Facilities
and any other Leased Real Property;


(ii)all Tangible Personal Property;


(iii)all Inventories;


(iv)all Accounts Receivable;


(v)all Contracts listed in Schedule 3.20(a) (to the extent not listed on
Schedule 2.2(j)) and all outstanding bids, offers or solicitations made by or to
Seller to enter into any Contract;


(vi)all Governmental Authorizations and all pending applications therefor or
renewals thereof, including those listed in Schedule 3.17(a), in each case to
the extent transferable to Buyer (but if any Governmental Authorization cannot
be transferred, Seller agrees to cooperate with and reasonably assist Buyer in
obtaining such Governmental Authorization);


(vii)all data and Records related to the operations of Seller, including client
and customer lists and Records, referral sources, research and development
reports and Records, production reports and Records, service and warranty
Records, equipment logs, operating guides and manuals, financial and accounting
Records, creative





--------------------------------------------------------------------------------





materials, advertising materials, promotional materials, studies, reports,
correspondence and other similar documents and Records and, subject to Legal
Requirements, copies of all personnel Records and other Records described in
Section 1.1(A)(vii);


(viii)all of the intangible rights and property of Seller, including all
Intellectual Property Rights, Licensed Rights, going concern value, goodwill,
telephone, telecopy and e-mail addresses and listings and those items listed in
Schedules 3.26(a) and (d);


(ix)all insurance benefits, including rights and proceeds, arising from or
relating to the Acquired Assets or the Assumed Liabilities prior to the
Effective Time, unless expended in accordance with this Agreement;


(x)all claims of Seller against any other Person and relating to the Business or
the Acquired Assets, whether choate or inchoate, known or unknown, contingent or
non-contingent;


(xi)all rights of Seller relating to deposits and prepaid expenses, claims for
refunds and rights to offset in respect thereof; and


(xii)the Company Benefit Plans listed as items 1 through 4 on Schedule 3.16(a).


“Breach” means any breach of, or any inaccuracy in, any representation or
warranty or any breach of, or failure to perform or comply with, any covenant or
obligation, or any event which with the passing of time or the giving of notice,
or both, would constitute such a breach, inaccuracy or failure.
“Business Day” means any day other than Saturday or Sunday, or any other day on
which banks in New York, New York are permitted or required to be closed.
“COBRA” means Part 6 of Subtitle B of Title 1 of ERISA, Section 4980B of the
Code and similar state Legal Requirements.
“Code” means the Internal Revenue Code of 1986, as amended.
“Company Benefit Plans” means all of the following maintained by Seller or any
ERISA Affiliate, or to which Seller or any ERISA Affiliate contributes or has
any obligation to contribute, for the benefit of any current or former employee,
officer, director, consultant or independent contractor (or any dependent of any
such person) of Seller or any ERISA Affiliate: (i) any “employee benefit plan”
within the meaning of Section 3(3) of ERISA; and (ii) all plans, agreements,
policies, programs, or understandings providing for fringe benefits or
perquisites, and each other bonus, incentive compensation, deferred
compensation, retention, change in control, profit sharing, stock, severance,
retirement, health, life, disability, sick leave, group insurance, employment,
stock option, stock purchase, stock appreciation right, performance share,
supplemental unemployment, layoff, vacation, holiday, or any other similar
plans, agreements, policies, programs or understandings (whether written or
oral, qualified or nonqualified).
“Consent” means any approval, consent, ratification, waiver, notice or other
authorization.
“Contemplated Transactions” means all of the transactions contemplated by this
Agreement.
“Contract” means any agreement, contract, lease, consensual obligation, promise
or undertaking (whether written or oral and whether express or implied) pursuant
to which Seller is a party or any of the Acquired Assets are legally bound,
including any and all amendments and modifications thereto.
“Contributed Assets” means the Contributed Portion of each of the Acquired
Assets
“Contributed Liabilities” means the Contributed Portion of each of the Assumed
Liabilities.
“Contributed Portion” means an undivided interest in each of the Acquired Assets
and in each of the Assumed Liabilities equal to a quotient, the numerator of
which is the Contribution Value and the denominator of which is the Gross
Consideration.
“Current Assets” means all current assets of Seller as of the Effective Time,
including Accounts Receivable and Inventories, to the extent included in the
Acquired Assets, all as determined in accordance with GAAP.





--------------------------------------------------------------------------------





“Current Liabilities” means all current liabilities of Seller as of the
Effective Time to the extent included in Assumed Liabilities, all as determined
in accordance with GAAP.
“Customer Warranty Claims” means any claim, Liability or obligation to, or
asserted by, any customers (including but not limited to dealers and retail
consumers) relating to any product of Seller manufactured or sold before the
Closing based on any express or implied warranties, “lemon laws” Magnuson-Moss
Act, redhibition, or other laws or liability theories relating to consumer
product warranties, defects or conditions. For the avoidance of doubt, Customer
Warranty Claims shall not include any claims, Liabilities, or obligations
relating to (i) Recalls occurring within four (4) years after the Closing Date
or (ii) any Retained Liabilities.
“Disclosure Schedules” means the disclosure schedules delivered by Seller to
Buyer concurrently with the execution and delivery of this Agreement.
“Effective Time” means 12:01 A.M. (Eastern Standard Time) on the Closing Date.
“Encumbrance” means any charge, claim, condition, equitable interest, lien,
option, pledge, security interest, mortgage, right of way, easement,
encroachment, servitude, right of first option, right of first refusal or
similar restriction.
“Environment” means soil, land surface or subsurface strata, surface waters
(including navigable waters and ocean waters), groundwaters, drinking water
supply, stream sediments, ambient air (including indoor air), plant and animal
life and any other environmental medium or natural resource.
“Environmental Liabilities” means any cost (including attorneys’ fees), damages,
expense, fines, penalties, suits, Orders, claims, demands, judgment, Liability
or other responsibility (collectively, “Environmental Losses”) arising from or
under any Environmental Law, including those Environmental Losses consisting or
arising out of, or relating to:
(i)    the Release of Hazardous Material on, in, under, to or from the
Facilities;


(ii)    the operation of the Business or actions or omissions of Seller in
violation of Environmental Laws, including any related Governmental
Authorization;


(iii)    any (a) “removal,” “remedial” or “response action” (as defined in the
Comprehensive Environmental Response, Compensation and Liability Act of 1980, as
amended (“CERCLA”); and (b) investigation, corrective action, monitoring,
containment, prevention of Release or other cleanup activity (the preceding (a)
and (b) are collectively defined as, “Cleanup”) required by or under, or
necessary to comply with, any Environmental Law (whether or not such Cleanup has
been required or requested by any Governmental Body or any other Person) and for
any natural resource damages, whether such Cleanup or damages are at the
Facilities, or other properties to which Hazardous Materials have migrated from
the Facilities;


(iv)    the investigation, Cleanup, remediation or prevention of the Release of
Hazardous Materials arising from the presence of Hazardous Materials at any
place other than the Facilities and real property at which the Business is or
has been conducted, as a result of the shipment, transfer or other movement of
such Hazardous Materials to that place by Seller or anyone acting at its
instigation or on its behalf; and/or arising from the existence of any Hazardous
Materials in, on or under any Facilities or real property at which the Business
is or has been conducted, including groundwater; or


(v)    any other compliance, corrective or remedial measure required under any
Environmental Law.


“Environmental Law” means any current Legal Requirements relating to the
protection of the Environment, human health and safety or the use, storage,
treatment, generation, transportation, processing, handling, Release,
production, distribution, Remedial Action, Cleanup, purchase, sale or disposal
of Hazardous Materials, including but not limited to CERCLA, the Resource
Conservation and Recovery Act of 1976, 42 U.S.C. §6901 et seq., Federal Water
Pollution Control Act, 33 U.S. C. § 1251, et seq., and the Toxic Substance
Control Act, 15 U.S.C. § 2601 et seq., and similar state statutes, and the
rules, regulations and Orders of any Governmental Body relating to the
protection of the Environment.
“ERISA” means the Employee Retirement Income Security Act of 1974, as amended.





--------------------------------------------------------------------------------





“ERISA Affiliate” means any Person that at any relevant time is or was
considered a single employer with Seller under Section 414 of the Code or under
ERISA Section 4001(b) or part of the same “controlled group” as Seller for
purposes of ERISA Section 302(d)(8)(C).
“Escrow Agent” means SunTrust Bank.
“Facilities” means any real property, leasehold or other interest in real
property currently or formerly owned or operated by Seller, together with the
Tangible Personal Property used or operated by Seller at the respective
locations of the Leased Real Property set forth in Schedule 3.8.
“Fair Market Value” has the meaning ascribed to such term in the Stockholders
Agreement.
“GAAP” means United States generally accepted accounting principles, as in
effect from time to time, consistently applied in accordance with past
practices.
“Governing Documents” means, with respect to Buyer, its certificate of formation
and operating agreement and, with respect to Seller, its certificate of
incorporation and bylaws and, in each case to the extent applicable, all
equityholders’ agreements, voting agreements, voting trust agreements, joint
venture agreements, registration rights agreements or other agreements or
documents relating to the organization, management or operation of Buyer or
Seller, as the case may be, relating to the rights, duties and obligations of
the equityholders of such Person, together with any amendment or supplement to
any of the foregoing.
“Governmental Authorization” means any Consent, license, registration or permit
issued, granted, given or otherwise made available by or under the authority of
any Governmental Body or pursuant to any Legal Requirement.
“Governmental Body” means any of the following having lawful jurisdiction over
Seller or the Business:
(i)    nation, state, county, city, town, borough, village, district or other
jurisdiction;


(ii)    federal, state, local, municipal, foreign or other government;


(iii)    governmental or quasi-governmental authority of any nature (including
any agency, branch, department, board, commission, court, tribunal or other
entity exercising governmental or quasi-governmental powers);


(iv)    multinational organization or body;


(v)    body entitled to exercise, any administrative, executive, judicial,
legislative, police, regulatory or taxing authority or power; or


(vi)    official of any of the foregoing.


“Gross Asset Value” shall have the meaning set forth in the Stockholders
Agreement.
“Gross Consideration” means the Adjusted Cash Purchase Price plus the
Contribution Value.
“Hazardous Material” means any substance, material, pollutant or waste which is
regulated by any Governmental Body, including, without limitation, any material,
substance, pollutant or waste which is defined as a “hazardous waste,”
“hazardous material,” “hazardous substance,” “extremely hazardous waste,”
“restricted hazardous waste,” “contaminant,” “pollutant,” “toxic waste” or
“toxic substance” under any provision of Environmental Law, and including
petroleum, petroleum products, asbestos, presumed asbestos-containing material
or asbestos-containing material, urea formaldehyde and polychlorinated
biphenyls.
“Improvements” means all buildings, structures, fixtures and improvements
located on real property, including those under construction.
“Indebtedness” means (i) all indebtedness of Seller, whether or not contingent,
for borrowed money, (ii) all obligations of Seller evidenced by notes, bonds or
debentures, (iii) all indebtedness created or arising under any conditional sale
or other title retention agreement with respect to property acquired by Seller
(but not contingent liabilities under





--------------------------------------------------------------------------------





floorplan financing repurchase agreements), (iv) all obligations, contingent or
otherwise, of Seller under letters of credit or similar facilities, (v) all
obligations of Seller to purchase, redeem, retire, defease or otherwise acquire
for value any capital stock or equity interest of Seller or any warrants, rights
or options to acquire such capital stock or equity interest, valued, in the case
of redeemable preferred stock, at the greater of its voluntary or involuntary
liquidation preference plus accrued and unpaid dividends, (vi) any Liabilities
of Seller arising from or related to securitized or factored accounts receivable
arrangements, and (vii) all Indebtedness of others referred to in clauses (i)
through (vii) above guaranteed directly or indirectly in any manner by Seller or
in effect guaranteed directly or indirectly by Seller (but not contingent
liabilities under floorplan financing repurchase agreements).
“Indemnification Escrow Amount” means $331,250.
“Indiana Facilities” means the real property located at 2811 Tuscany Drive,
Elkhart, Indiana 46514 and 2500 Banks Court, Elkhart, Indiana 46514, and all
Improvements thereon, but excluding any assets or properties of Seller located
thereon or therein other than the Improvements.
“Intellectual Property” means (i) all United States and foreign patents, patent
applications and statutory invention registrations, (ii) all unpatented
inventions that have not yet been the subject of a patent application, (iii) all
United States and foreign trademark, trade name, service mark, collective mark,
and certification mark registrations and applications therefor at the federal,
state or local level, (iv) all trademarks, trade names, service marks,
collective marks, and certification marks that have been used in commerce at any
time in the last five years, (v) all United States and foreign and copyright
registrations and applications therefor, (vi) all copyrightable works of
authorship that have not been the subject of a copyright registration or
application therefor, including but not limited to software code, manuals and
other text works, photographs, video recordings, and audio recordings, (vii) all
trade secrets, proprietary information, databases and data, (viii) all mask
works, (ix) all proprietary data formulae, (x) all rights in internet web sites
and internet domain names, (xi) all other intangible property and (xii)
registrations and applications for registration of any of the foregoing.
“Intellectual Property Rights” means all Intellectual Property that Seller owns
in whole or in part and/or in which Seller has a valid claim of ownership in
whole or in part (such as a contract right of assignment from an employee or
independent contractor).
“Inventories” means all inventories, wherever located, including all finished
goods, work in process, raw materials, spare parts and all other materials and
supplies, to be used or consumed, or intended to be used or consumed, by Seller
in the production of finished goods.
“IRS” means the United States Internal Revenue Service and, to the extent
relevant, the United States Department of the Treasury.
“Knowledge” means, with respect to Seller, the actual knowledge of Mr. Graber
and Mr. Burttschell and including any knowledge which would be gained after
their reasonable inquiry of the following members of management of the Seller:
Mike Miller, Greg West, Lisa Ross and, solely for purposes of the
representations and warranties contained in Sections 3.29 and 3.32, Linda Wyatt.
“Legal Requirement” means any applicable federal, state, local, municipal,
foreign, international, multinational or other constitution, law, ordinance,
principle of common law, code, regulation, statute, treaty, resolution, Order or
directive.
“Liability” means, with respect to any Person, any liability or obligation of
such Person of any kind, character or description, whether known or unknown,
absolute or contingent, accrued or unaccrued, disputed or undisputed, liquidated
or unliquidated, secured or unsecured, joint or several, due or to become due,
vested or unvested, executory, determined, determinable or otherwise, and
whether or not the same is required to be accrued on the financial statements of
such Person.
“Licensed Rights” means all Intellectual Property in which Seller owns a license
or has other valid rights of use, other than Intellectual Property Rights.
“Material Adverse Effect” means any change in, effect on or set of circumstances
(regardless of whether foreseeable at the time of the Parties’ execution and
delivery of this Agreement) that, individually or in the aggregate with any
other changes in, effects on or set of circumstances relating to, the Business
or the Acquired Assets, is, or could reasonably be expected to be, materially
adverse to the Business, the results of operations or condition (financial or





--------------------------------------------------------------------------------





otherwise) of the Business or the Acquired Assets, considered as a whole;
provided, however, that none of the following shall be taken into account in
determining whether there has been a Material Adverse Effect: (i) the effects of
changes that are generally applicable to the industry and markets in which the
Business operates, (ii) the effects of changes that are generally applicable to
the United States economy or securities markets or the world economy or
international securities markets or (iii) any effects on the employees,
suppliers, licensors or customers of the Business directly resulting from the
public announcement of this Agreement, the Contemplated Transactions or the
consummation of the Contemplated Transactions; provided further, however, that
any change in, effect on or set of circumstances referenced in clauses (i)
through (iii) immediately above shall be taken into account in determining
whether a “Material Adverse Effect” has occurred or could reasonably be expected
to occur to the extent that such change in, effect on or set of circumstances
has a disproportionate effect on the Business or the Acquired Assets compared to
other participants in the industries in which the Business operates. Without
limiting the generality of the foregoing, a “Material Adverse Effect” shall be
deemed to have occurred if the applicable change, effect or set of circumstances
(or aggregation of changes, effects or sets of circumstances) would be
reasonably likely to result in liability to Buyer or any of its Related Persons
or the diminution in the value of the Business or the Acquired Assets, of an
amount equal to or greater than 25% of the Gross Consideration in the aggregate.
“NHTSA” means the National Highway Transportation Safety Administration.
“Occupational Safety and Health Condition” shall mean any condition with respect
to occupational health and safety as a result of which any Person (a) has
incurred any Liability or Loss, (b) has become subject to any Claim or
Proceeding or (c) has any obligation to Remediate such condition, in each case,
under any Occupational Safety and Health Law.
“Occupational Safety and Health Law” means any Legal Requirement designed to
provide safe and healthful working conditions and to reduce occupational safety
and health hazards, including the Occupational Safety and Health Act.
“Order” means any order, injunction, judgment, decree, ruling, assessment or
arbitration award of any Governmental Body or arbitrator.
“Permitted Encumbrances” means such of the following as to which no enforcement,
collection, execution, levy or foreclosure Proceeding shall have been commenced:
(a) Encumbrances imposed by Legal Requirement, such as materialmen’s,
mechanics’, carriers’, workmen’s and repairmen’s liens, liens for Taxes not yet
due and payable, and other similar liens arising in the ordinary course of
business, consistent with past practice, securing obligations that are not
overdue for a period of more than thirty days; and (b) minor survey exceptions,
reciprocal easement agreements and other customary Encumbrances on title to real
property that (i) were not incurred in connection with any Indebtedness, (ii)
 do not render title to the property encumbered thereby uninsurable and (iii) do
not, individually or in the aggregate, materially adversely affect the value or
use of such property for its current purposes; and (c) Encumbrances, if any, set
forth on Schedule 1.1(A).
“Person” means an individual, partnership, corporation, business trust, limited
liability company, limited liability partnership, joint stock company, trust,
unincorporated association, joint venture or other entity or a Governmental
Body.
“Policy Expenses” means an amount equal to $170,000.
“Post-Closing Tax Period” means any Tax period beginning after the Closing Date
and, with respect to any Tax period beginning on or before the Closing Date and
ending after the Closing Date, the portion of such period beginning after the
Closing Date.
“Pre-Closing Tax Obligations” means any Taxes due and payable that are allocable
to any Pre-Closing Tax Period pursuant to Section 7.2(a).
“Pre-Closing Tax Period” means any Tax period ending on or before the Closing
Date and, with respect to any Tax period beginning on or before the Closing Date
and ending after the Closing Date, the portion of such period ending on and
including the Closing Date.
“Proceeding” means any action, arbitration, audit, hearing, litigation or suit
(whether civil, criminal, administrative, judicial or investigative, and whether
public or private) commenced, brought, conducted or heard by or before, any
Governmental Body or arbitrator.





--------------------------------------------------------------------------------





“Product Liability Policy” means confirmation of existing coverage under Buyer’s
or its Affiliate’s existing insurance coverage, insuring Buyer and Seller as
provided in such Product Liability Policy with respect to Liability arising out
of or relating to Third Party claims related to Truck products of Seller
manufactured and/or sold prior to the Effective Time.
“Purchased Assets” means the Purchased Portion of each of the Acquired Assets
“Purchased Portion” means an undivided interest in each of the Acquired Assets
equal to a quotient, the numerator of which is the Adjusted Cash Purchase Price
and the denominator of which is the Gross Consideration.
“Recall” means any product of the Seller manufactured and sold prior to the
Effective Time that is subject to a recall required by NHTSA (whether voluntary
or involuntary) as a result of a determination that such product creates an
unreasonable safety risk or fails to meet minimum legally-required safety
standards.
“Record” means information that is inscribed on a tangible medium or that is
stored in an electronic or other medium and is retrievable in perceivable form.
“Related Person” means, with respect to any Person:
(i)    any other Person that directly or indirectly controls, or is directly or
indirectly controlled by, such Person;


(ii)    each other member of such Person’s Family, if such Person is an
individual;


(iii)    any other Person (and if such Person is an individual, such
individual’s Family, individually or in the aggregate with such Person) that
holds a Material Interest in such Person;


(iv)    any other Person that serves as a director, officer, partner, executor
or trustee (or in a similar capacity) of such Person;


(v)    any other Person in which such Person holds a Material Interest.


For purposes of this definition, (A) “control” (including “controlling,”
“controlled by,” and “under common control with”) means the possession, direct
or indirect, of the power to direct or cause the direction of the management and
policies of a Person, whether through the ownership of voting securities, by
contract or otherwise, and shall be construed as such term is used in the rules
promulgated under the Securities Act; (B) the “Family” of an individual includes
(i) the individual, (ii) the individual’s spouse, (iii) the individual’s
children and (iv) any other natural person who resides with such individual; and
(C) “Material Interest” means direct or indirect beneficial ownership (as
defined in Rule 13d-3 under the Securities Exchange Act of 1934, as amended) of
voting securities or other voting interests representing at least ten percent
(10%) of the outstanding voting power of a Person or equity securities or other
equity interests representing at least ten percent (10%) of the outstanding
equity securities or equity interests in a Person.
“Release” means any release, spill, emission, leaking, pumping, pouring,
dumping, emptying, escaping, injection, deposit, disposal, discharge, dispersal,
leaching or migration on or into the Environment or into or out of any property.
“Remedial Action” means all actions, including any capital expenditures,
required under Environmental Laws (a) to Cleanup, remove, treat or in any other
way address any Hazardous Material or other substance; or (b) to perform
post-remedial monitoring and care.
“Representative” means, with respect to a particular Person, any director,
officer, manager, employee, agent, consultant, advisor, accountant, financial
advisor, legal counsel or other representative of that Person.
“Restricted Period” means a period of five years after the Closing Date.
“Seller’s Capital Contribution Amount” means the Contribution Value, which is
the amount equal to the Share Price times the number of Shares issued to Seller
by Buyer Parent pursuant to Section 2.7(b)(iii).
“Share Price” means $645,000.





--------------------------------------------------------------------------------





“Shares” means the Shares (as defined in the Stockholders Agreement) of Buyer
Parent.
“Special Escrow Amount” means $1,000,000.
“Stockholders Agreement” means the Stockholders Agreement of Buyer Parent dated
as of the Closing Date, in form and substance agreed upon by Buyer and Seller.
“Subsidiary” means, with respect to any Person (the “Owner”), each other Person
that is a corporation, joint venture, trust, partnership, limited liability
company or any other entity (i) of which the securities or other interests
having the power to elect a majority of that other Person’s board of directors
or similar governing body are held by the Owner or one or more of its
Subsidiaries (other than securities or other interests having such power only
upon the happening of a contingency that has not occurred), or (ii) over which
the Owner has, directly or indirectly, the power to direct its business and
policies.
“Tangible Personal Property” means all machinery, equipment, tools, furniture,
office equipment, computer hardware, supplies, materials, vehicles and other
items of tangible personal property (other than Inventories) of every kind owned
or leased by Seller or used in the Business (wherever located and whether or not
carried on Seller’s books, including all such property located at the Indiana
Facilities), together with any express or implied warranty by the manufacturers
or Seller or lessors of any item or component part thereof and all maintenance
records and other documents relating thereto.
“Tax” means any income, gross receipts, license, payroll, employment, excise,
severance, stamp, occupation, premium, property, environmental, windfall profit,
customs, vehicle, airplane, boat, vessel or other title or registration, capital
stock, franchise, employees’ income withholding, foreign or domestic
withholding, social security, unemployment, disability, real property, personal
property, sales, use, transfer, value added, alternative, add-on minimum and
other tax, fee, assessment, levy, tariff, unclaimed property or other charges,
or duty of any kind whatsoever and any interest, penalty, addition or additional
amount thereon imposed, assessed or collected by or under the authority of any
Governmental Body or payable under any tax-sharing agreement or any other
Contract.
“Tax Return” means any return (including any information return), report,
statement, schedule, notice, form, declaration, claim for refund or other
document or information filed with or submitted to, or required to be filed with
or submitted to, any Governmental Body in connection with the determination,
assessment, collection or payment of any Tax or in connection with the
administration, implementation or enforcement of or compliance with any Legal
Requirement relating to any Tax.
“Third Party” means any Person other than the Parties.
“Threat of Release” means a reasonable likelihood of a Release that would
reasonably be expected to require action in order to prevent violation of a
Legal Requirement relating to the Environment that may result from such Release.
“Treasury Regulations” means the regulations of the United States Treasury
Department, as amended, and any successor provisions thereto.
“Trucks” means light duty truck with enclosed cab and open load bed,
modification of which does not include cutting any load bearing chassis nor
frame components, and, for the avoidance of doubt, shall not include vans.
“Working Capital” means the excess of the aggregate Current Assets (reduced by
all applicable accruals and reserves in respect thereof as determined in a
manner consistent with Seller’s historical practices) over the aggregate Current
Liabilities, but in determining Current Assets chassis inventory shall be
excluded, and in determining Current Liabilities chassis payable, shareholder
income tax accrual and charity accrual shall be excluded. A pro forma
spreadsheet setting forth the items to be included in Working Capital is
attached as Schedule 1.1(B).
1.2    Additional Definitions. In addition, the meanings of the following terms
and variations thereof are specified in the Section set forth opposite such
term:




Term
Section






--------------------------------------------------------------------------------





“Adjusted Cash Purchase Price”
2.8(e)
“Adjustment Amount”
2.8(a)
“Agreement”
Introductory Paragraph
“Allocation”
2.5(a)
“Assumed Liabilities”
2.4(a)
“Balance Sheet”
3.4
“Bill of Sale and Assignment and Assumption Agreement”
2.7(a)(i)
“Business”
Recitals
“Buyer”
Introductory Paragraph
“Buyer Closing Documents”
4.2(a)
“Buyer Indemnified Persons”
8.3
“Buyer Parent”
Introductory Paragraph
“Buyer’s Tax Contest”
7.2(c)
“Cap”
8.5
“Cash Purchase Price”
2.3(a)
“Closing”
2.6
“Closing Date”
2.6
“Closing Financial Statements”
2.8(b)
“Competing Business”
7.6(a)
“Contribution Value”
2.3(b)
“Current Employees”
3.24(a)
“Deductible”
8.5
“Damages”
8.3
“Employment Agreements”
2.7(a)(xi)
“Environmental Reports”
3.22(g)
“Escrow Agreement”
2.7(a)(vi)
“Estimated Adjustment Amount”
2.3(a)
“Estimated Working Capital”
2.3(a)
“Excluded Assets”
2.2
“Family”
In definition of “Related Person”
“FCPA”
3.28
“FIRPTA Certificate”
2.7(a)(vii)
“Fundamental Representations”
8.5
“Indemnified Person”
8.8(a)
“Indemnifying Person”
8.8(a)
“Independent Accountants”
2.5(a)
“Interim Balance Sheet”
3.4
“Leased Real Property”
3.8
“Loan Payoff Amount”
2.7(a)(iv)
“Mr. Burttschell”
Introductory Paragraph
“Mr. Graber”
Introductory Paragraph
“New Leases”
2.7(a)(iii)
“Objection Notice”
2.8(c)
“Owners”
Introductory Paragraph
“Party”
Introductory Paragraph
“Products”
3.32






--------------------------------------------------------------------------------





“Proprietary Information”
7.6(d)
“R&W Policy”
8.2(a)
“RE Transition Services Agreement”
2.7(a)(iii)
“Real Property Lease”
3.8
“Reasonable Efforts”
8.10(a)
“Reference Working Capital”
2.8(a)
“Retained Liabilities”
2.4(b)
“SEC Financial Statements”
7.11(a)
“Securities Act”
3.3
“Seller”
Introductory Paragraph
“Seller Closing Documents”
3.2(a)
“Seller Indemnified Persons”
8.4
“Shared Tax Return”
7.2(b)
“Seller’s Tax Contest”
7.2(c)
“Solvent”
4.7
“Subject Parties”
3.28
“Survival Period”
8.7(a)
“Tax Proceedings”
7.2(c)
“Tax Purchase Price”
2.5(a)
“Third Party Claim”
8.8(a)
“Transfer Taxes”
7.2(f)
“WARN”
2.7(b)(xi)



    
1.3    Usage.


(a)Interpretation. In this Agreement, unless a clear contrary intention appears:
(i) the singular number includes the plural number and vice versa; (ii)
reference to any Person includes such Person’s successors and assigns but, if
applicable, only if such successors and assigns are not prohibited by this
Agreement, and reference to a Person in a particular capacity excludes such
Person in any other capacity or individually; (iii) reference to any gender
includes each other gender; (iv) reference to any agreement, document or
instrument means such agreement, document or instrument as amended or modified
and in effect from time to time in accordance with the terms thereof; (v)
reference to any Legal Requirement means such Legal Requirement as amended,
modified, codified, replaced or reenacted, in whole or in part, and in effect
from time to time, including rules and regulations promulgated thereunder, and
reference to any section or other provision of any Legal Requirement means that
provision of such Legal Requirement from time to time in effect and constituting
the substantive amendment, modification, codification, replacement or
reenactment of such section or other provision; (vi) ”hereunder,” “hereof,”
“hereto,” and words of similar import shall be deemed references to this
Agreement as a whole and not to any particular Section or other provision
hereof; (vii) “including” (and with correlative meaning “include”) means
including without limiting the generality of any description preceding such
term; (viii) “or” is used in the inclusive sense of “and/or”; (ix) with respect
to the determination of any period of time, “from” means “from and including”
and “to” means “to but excluding”; and (x) references to documents, instruments
or agreements shall be deemed to refer as well to all addenda, schedules or
amendments thereto.


(b)Accounting Terms and Determinations. Unless otherwise specified herein, all
accounting terms used herein shall be interpreted and all accounting
determinations hereunder shall be made in accordance with GAAP.


(c)Legal Representation of the Parties. This Agreement was negotiated by the
Parties with the benefit of legal representation, and any rule of construction
or interpretation otherwise requiring this Agreement to be construed or
interpreted against any Party shall not apply to any construction or
interpretation hereof.







--------------------------------------------------------------------------------





2.    ACQUISITION OF ACQUIRED ASSETS; CLOSING.


2.1    Acquired Assets.


(a)    Contributed Assets and Contributed Liabilities. Upon the terms and
subject to the conditions set forth in this Agreement and the Stockholders
Agreement, as of the Closing Date, simultaneously with the purchase of the
Purchased Assets by Buyer from Seller pursuant to Section 2.1(b), (i) Seller
hereby contributes to Buyer Parent and Buyer Parent hereby accepts, a capital
contribution of the Contributed Assets free and clear of all Encumbrances other
than Permitted Encumbrances and the Contributed Liabilities; (ii) Buyer Parent
hereby issues the Shares to Seller in exchange for the contribution of the
Contributed Assets and the Contributed Liabilities. Notwithstanding the
foregoing, the contribution of the Contributed Assets pursuant to this Agreement
shall not include the assumption of any Liability related to the Business or any
of the Contributed Assets unless Buyer expressly assumes such Liability pursuant
to Section 2.4(a).


(b)    Purchased Assets. Upon the terms and subject to the conditions set forth
in this Agreement, effective as of the Effective Time, and simultaneously with
the contribution of the Contributed Assets by Seller to Buyer in Section 2.1(a),
Seller hereby agrees to sell, convey, assign, transfer and deliver to Buyer, and
Buyer hereby agrees to purchase and acquire from Seller, free and clear of any
Encumbrances other than Permitted Encumbrances, the Purchased Assets.
Notwithstanding the foregoing, the transfer of the Purchased Assets pursuant to
this Agreement shall not include the assumption of any Liability related to the
Business or any of the Purchased Assets unless Buyer expressly assumes such
Liability pursuant to Section 2.4(a).


2.2    Excluded Assets. Notwithstanding anything to the contrary contained in
Section 2.1 or elsewhere in this Agreement, the following assets of Seller at
the Effective Time (collectively, the “Excluded Assets”) are not part of the
sale and purchase contemplated hereunder, are excluded from the Acquired Assets
and shall remain the property of Seller after the Closing:


(a)    all cash, cash equivalents and short-term investments and deferred Tax
assets;


(b)    all minute books, stock Records and corporate seals of Seller;


(c)    the shares of capital stock or other equity securities of Seller held in
treasury;


(d)all insurance policies and rights thereunder (except to the extent specified
in clauses (ix) and (x) of the definition of Acquired Assets);


(e)all Contracts that are not listed in Schedule 3.20(a) or listed on Schedule
2.2(j);


(f)all personnel Records and other Records that Seller is required by Legal
Requirement to retain in its possession;


(g)all claims for refund of Taxes and other governmental charges of whatever
nature, in each case, paid by Seller with respect to Pre-Closing Tax Periods;


(h)all Company Benefit Plans (other than those included in clause (xii) of the
definition of Acquired Assets); all assets held in trust or otherwise relating
to any Company Benefit Plan or the funding thereof; any insurance policy,
Contract, trust, third party administrator Contract, or other funding
arrangement for any Company Benefit Plan; any monies held by Seller in any
account dedicated to the payment of benefits or insurance premiums relating to
any Company Benefit Plan; and the rights of Seller to any such assets,
Contracts, or monies;


(i)all rights of Seller under this Agreement, the Bill of Sale and Assignment
and Assumption Agreement and the Escrow Agreement; and


(j)the assets or contracts expressly designated in Schedule 2.2(j).


2.3    Consideration.


(a)    Purchased Assets. The consideration for the Purchased Assets will be (a)
Fifty Three Million Three Hundred Fifty Thousand and No/100 Dollars
($53,350,000) (the “Cash Purchase Price”) plus the Adjustment





--------------------------------------------------------------------------------





Amount and (b) the assumption of the Purchased Portion of the Assumed
Liabilities. Seller shall determine, in good faith and in accordance with GAAP,
and deliver to Buyer on or before the third (3rd) Business Day prior to Closing
a statement evidencing Seller’s estimation of Working Capital reasonably
acceptable to Buyer (the “Estimated Working Capital”) and, based thereon, a
written estimate of the Adjustment Amount (the “Estimated Adjustment Amount”).
The final Adjustment Amount shall be determined and paid in accordance with the
provisions of Section 2.8.


(b)    Contributed Assets. Each of Buyer, Seller, and Owners hereby agree that
the fair market value of Contributed Assets being contributed in exchange for
the issuance of the Shares and the assumption of Contributed Liabilities is
equal to an aggregate Twelve Million Nine Hundred Thousand and No/100 Dollars
($12,900,000) (the “Contribution Value”).


2.4    Liabilities.


(a)    Assumed Liabilities. Effective as of the Effective Time, Buyer hereby
agrees to assume and discharge only the following Liabilities of Seller (the
“Assumed Liabilities”):


(i)any trade account payable to the extent reflected on the Interim Balance
Sheet or incurred by Seller in the ordinary course of business, consistent with
past practice, between the date of the Interim Balance Sheet and the Effective
Time that (A) is not payable to a Related Person of Seller, and (B) remains
unpaid at and is not delinquent as of the Effective Time;


(ii)those accrued expenses of Seller to the extent reflected on the Interim
Balance Sheet or incurred by Seller in the ordinary course of business,
consistent with past practice, between the date of the Interim Balance Sheet and
the Effective Time and, in each case, that remain unpaid at and are not
delinquent as of the Effective Time;


(iii)any Liability to Seller’s customers incurred by Seller in the ordinary
course of business, consistent with past practice, for non-delinquent orders
outstanding as of the Effective Time to the extent reflected on Seller’s books
(other than any Liability arising out of or relating to a Breach that occurred
prior to the Effective Time);


(iv)any Liability to Seller’s customers (including but not limited to dealers
and retail customers) incurred by Seller in the ordinary course of business,
consistent with past practice, for Customer Warranty Claims;


(v)any Liability arising after the Effective Time relating to Third Party claims
related to Truck products of Seller manufactured and/or sold prior to the
Effective Time, but excluding any matters retained by Seller under Schedule
2.4(a)(viii);


(vi)any Liability arising after the Effective Time under the Contracts described
in Schedule 3.20(a) (except to the extent any such Liability is the result of a
Breach that occurred prior to the Effective Time);


(vii)all Liabilities to the extent taken into account in determining Working
Capital;


(viii)any Liability of Seller described in Schedule 2.4(a)(viii), except for any
Liabilities retained by Seller set forth therein; and


(ix)any Liability arising out of a Truck Recall required under NHTSA’s
regulations on or after the 4th anniversary of the Closing Date.







--------------------------------------------------------------------------------





(b)    Retained Liabilities. Seller hereby acknowledges and agrees that all
Liabilities of Seller other than the Assumed Liabilities (which, for the
avoidance of doubt, shall include the matters covered in Section 8.3(c),
collectively, the “Retained Liabilities”) shall remain the sole responsibility
of and shall be retained, paid, performed and discharged solely by Seller.
Without limiting the foregoing, Retained Liabilities include the following
Liabilities of Seller, to the extent not taken into account in determining
Working Capital and to the extent not Assumed Liabilities:


(i)    any Liability arising out of or relating to products or services of
Seller to the extent manufactured, sold or provided prior to the Effective Time
other than to the extent assumed under Sections 2.4(a)(iii), (a)(iv), (a)(v),
(a)(vi) or (a)(ix) or Schedule 2.4(a)(viii);


(ii)    any Liability under any Contract assumed by Buyer pursuant to
Section 2.4(a)(a)(v), that either arose at or prior to the Effective Time or, to
the extent that such Liability is the result of a Breach that occurred prior to
the Effective Time, arises after the Effective Time;


(iii)    any Liability for Taxes, including (A) any Taxes arising as a result of
Seller’s operation of the Business or ownership of the Acquired Assets prior to
the Effective Time, (B) any Taxes that will arise as a result of the sale of the
Acquired Assets pursuant to this Agreement and (C) any deferred Taxes of any
nature;


(iv)    any Liability under any Contract not assumed by Buyer under
Section 2.4(a), including any Liability arising out of or relating to any
Indebtedness or any security interest or Encumbrance related thereto;


(v)    any Environmental Liabilities arising out of or relating to the operation
of the Business prior to Closing or Seller’s leasing, ownership or operation of
real property or the Facilities;


(vi)    any obligation or Liability under or that relates to the Company Benefit
Plans or relating to payroll, vacation, sick leave, workers’ compensation,
unemployment benefits, pension benefits, employee stock option or profit-sharing
plans, health care plans or benefits or any other employee plans or benefits of
any kind for Seller’s current or former employees, officers, directors or other
Persons;


(vii)    any Liability under any employment, severance, retention or termination
agreement with any current or former employee of Seller or any of their Related
Persons;


(viii)    any Liability arising out of or relating to any current or former
employee grievance with respect to an event or occurrence at or prior to the
Effective Time whether or not the affected employees are hired by Buyer;


(ix)    any Liability to any Related Person of Seller;


(x)    any Liability to indemnify, reimburse or advance amounts to any current
or former officer, director, employee or agent of Seller;


(xi)    any Liability to distribute to any equity holders of Seller or otherwise
apply all or any part of the consideration received hereunder;


(xii)    any Liability arising out of any Proceeding by or against Seller
whether pending as of or commenced after the Effective Time;


(xiii)    any Liability arising out of or resulting from Seller’s compliance or
noncompliance with any Legal Requirement or Order of any Governmental Body,
including without limitation any State or Federal motor vehicle safety law,
standard, or regulation except to the extent assumed under the proviso in
Section 2.4(b)(i);


(xiv)    any Liability of Seller under this Agreement or any other document
executed in connection with the Contemplated Transactions;


(xv)    all Liabilities, if any, arising out of or relating to any prior
acquisition or disposition by Seller or set forth on Schedule 2.4(b)(xv);







--------------------------------------------------------------------------------





(xvi)    any Liability for brokerage or finder’s fees or commissions or similar
payments based upon any agreement or understanding made, or alleged to have been
made, by any Person with Seller or any of its Related Persons (or any Person
acting on behalf of any of them) in connection with any of the Contemplated
Transactions;


(xvii)    any Liability of Seller described in Schedule 2.4(a)(a)(viii), except
for any Liabilities assumed by Buyer set forth therein; and


(xviii)    any other Liability of Seller or its Related Persons arising after
the Effective Time.


2.5    Allocation.


(a)    The Gross Consideration and any Assumed Liability or other amount that is
properly included in the amount realized by Seller or cost basis to Buyer with
respect to the sale, contribution and purchase of the Purchased Assets (the “Tax
Purchase Price”) shall be allocated among the Purchased Assets in accordance
with Treasury Regulations § 1.1060-1(c) and the methodology set forth on
Schedule 2.5. Within 90 days after the Closing Date, Buyer shall prepare and
deliver to Seller a draft IRS Form 8594 reflecting the allocation of the Tax
Purchase Price consistent with the principles of this Section 2.5 and the
methodology set forth on Schedule 2.5 and taking into account any allocation of
the Gross Consideration made pursuant to Section 7.2(f). If Seller does not give
written notice to Buyer within 15 days after receipt from Buyer of such draft
IRS Form 8594 that Seller disagrees with any part or all of such allocation,
then such allocation as so proposed by Buyer shall be deemed agreed by Seller
and Buyer for purposes of this Section 2.5. If Seller does so give notice of any
such objection, then from that time until the expiration of 120 days after
Seller gives such notice, Buyer and Seller shall negotiate in good faith to
reach mutual agreement regarding any matters subject to such objection and the
allocation of the Tax Purchase Price consistent with the requirements of this
Section 2.5, and if Buyer and Seller do reach such agreement within such period,
then the allocation so agreed upon shall be deemed agreed by the Parties for
purposes of this Section 2.5. In the event that Seller does give notice of any
such objection and Buyer and Seller are unable to reach agreement on all such
matters, then the allocation of the Tax Purchase Price, to the extent not so
agreed, shall be determined by Crowe Horwath LLP, independent public
accountants, or, if Buyer and Seller are unable to engage the Independent
Accountants for any reason, then Buyer and Seller will each designate nationally
or regionally recognized independent accountants with whom no Party has any
current professional relationship, then the independent will be chosen by lot
(the “Independent Accountants”). The Parties agree that they shall jointly
instruct the Independent Accountants to (A) make their determination of the
allocation of the Tax Purchase Price in accordance with the methodology set
forth in Section 2.5, and (B) render a final resolution in writing to Buyer and
Seller (which final resolution shall be requested by Buyer and Seller to be
delivered not more than 30 days following submission of such disputed matters),
which shall be final, conclusive and binding on the Parties with respect to the
allocation of the Tax Purchase Price as finally determined by the Independent
Accountants in accordance with the methodology set forth on Section 2.5. The
Independent Accountants will determine the allocation of its fees and expenses
to the respective Parties based on the inverse of the percentage that the
Independent Accountants’ resolution of the disputed items (before such
allocation) bears to the total amount of the disputed items as originally
submitted to the Independent Accountants. (For example, if the total amount of
the disputed items as originally submitted to the Independent Accountants equals
$1,000 and the Independent Accountants awards $600 in favor of Seller’s
position, sixty percent (60%) of the fees and expenses of the Independent
Accountants would be borne by Buyer and forty percent (40%) of the fees and
expenses of the Independent Accountants would be borne by Seller). Judgment upon
any decision by the Independent Accountants may be enforced by any court having
jurisdiction thereof. The final allocation of Tax Purchase Price as agreed upon
by Buyer and Seller or as determined by the Independent Accountants is
hereinafter referred to as the “Allocation.”


(b)    Buyer shall be entitled to revise the Allocation, in accordance with Code
Section 1060 and the Treasury Regulations, to appropriately take into account
any payments made under this Agreement treated as an adjustment to the
consideration for federal, state and local income tax purposes, including,
without limitation, to implement the Adjustment Amount (to the extent the
Adjustment Amount has not been finally determined as of the time the Allocation
has been determined) and shall promptly provide Seller with such revisions to
the Allocation.


(c)    The Parties agree that the Allocation is reasonable and covenant and
agree that they will (i) report, act and file Tax Returns, and any other
filings, declarations or reports with the IRS and/or other taxing authorities in
respect thereof including the reports required to be filed under Code Section
1060, in all respects and for all purposes consistent with the Allocation
(including any adjustment thereto made pursuant to Section 2.5(b) of this
Agreement) unless otherwise required pursuant to a final determination (within
the meaning of Code Section 1313(a) or corresponding provision of state, local
or foreign Tax law); and (ii) promptly advise each other regarding the existence
of any Tax audit, controversy or litigation related to the Allocation.





--------------------------------------------------------------------------------







(d)    The Parties agree that, for federal and state income tax purposes, the
allocation of the Gross Consideration described in this Section 2.5 will be used
to establish the Gross Asset Value of the undivided interest in each of the
Contributed Assets.


2.6    Closing. The closing of the Contemplated Transactions (the “Closing”)
will be held by electronic exchange of documents (a) on the date of this
Agreement, or (b) such other time and place as the Parties may agree (the
“Closing Date”).


2.7    Closing Deliveries. In addition to any other documents to be delivered or
other conditions to be satisfied or obligations to be performed under other
provisions of this Agreement, at or prior to Closing:


(a)    Seller shall have delivered or otherwise provided (or caused to have been
delivered or otherwise provided) to Buyer:


(i)    the Bill of Sale and Assignment and Assumption Agreement for all the
Acquired Assets and Assumed Liabilities, in form and substance agreed upon by
Buyer and Seller (the “Bill of Sale and Assignment and Assumption Agreement”),
duly executed by Seller;


(ii)    an assignment of all Intellectual Property Rights and Licensed Rights,
if any, and separate assignment of all registered Intellectual Property Rights,
if any, in form and substance agreed upon by Buyer and Seller, duly executed by
Seller;


(iii)    for each interest in Leased Real Property either a new lease (the “New
Leases”) or a real estate transition services agreement (the “RE Transition
Services Agreement”), in each case, in form and substance agreed upon by Buyer
and Seller and executed by Seller and the respective Lessors of the Leased Real
Property;


(iv)    customary pay-off letters for all Indebtedness secured by any
Encumbrance on the Acquired Assets, evidencing the total pay-off amounts thereof
(the “Loan Payoff Amount”) and indicating the release, upon payment of the Loan
Payoff Amount, of all such Encumbrances;


(v)    a counterpart signature page to the Stockholders Agreement, executed by
Seller;


(vi)    the escrow agreement in form and substance agreed upon by Buyer and
Seller (the “Escrow Agreement”), executed by Seller and Buyer;


(vii)    a certificate, pursuant to and in the form described in Treasury
Regulations Section 1.1445-2(b)(2), certifying that Seller is not a foreign
person within the meaning of Code Sections 1445 and 897 (a “FIRPTA
Certificate”); provided, that notwithstanding anything to the contrary in this
Agreement, if Buyer does not obtain a FIRPTA Certificate from Seller, Buyer
shall be entitled to proceed with the Closing and withhold from the Gross
Consideration (and any adjustment thereto) otherwise payable to Seller the
appropriate amounts required to be withheld pursuant to Code Section 1445;


(viii)    a certificate of the Secretary (or equivalent thereof) of Seller
certifying, as complete and accurate as of the Closing, attached copies of the
Governing Documents of Seller, certifying and attaching all requisite
resolutions or actions of Seller’s board of directors and equity holders
approving the execution and delivery of this Agreement, the documents delivered
hereby, the consummation of the Contemplated Transactions and the change of name
contemplated by Section 7.8, and certifying to the incumbency and signatures of
the officers of Seller executing this Agreement and any other document relating
to the Contemplated Transactions, accompanied by the requisite documents for
amending the relevant Governing Documents of Seller required to effect such
change of name in form sufficient for filing with the appropriate Governmental
Body;


(ix)    the Consents and Governmental Authorizations set forth in
Schedule 2.7(a)(ix), duly executed by the applicable Governmental Body or other
Third Party;


(x)    certificates dated as of a date not earlier than ten calendar days prior
to the Closing as to the good standing of Seller, executed by the appropriate
officials of the state where Seller is organized and





--------------------------------------------------------------------------------





each jurisdiction in which Seller is licensed or qualified to do business as a
foreign corporation or entity as specified in Schedule 3.1(a);


(xi)    employment agreements in form and substance agreed upon by Buyer and
Seller and Owners and executed by Mr. Graber and Mr. Burttschell respectively
(the “Employment Agreements”);


(xii)    evidence satisfactory to Buyer that Seller has terminated all Current
Employees; and


(xiii)    a certificate, dated the Closing Date and signed by a duly authorized
officer of Seller, that each of the conditions set forth in Sections 6.2(a) and
(b) have been satisfied.


(b)    Buyer shall have delivered (or caused to have been delivered):


(i)    the R&W Policy and the Product Liability Policy, both fully paid for by
Buyer;


(ii)    to Seller, the Cash Purchase Price plus the Estimated Adjustment Amount
less the Indemnification Escrow Amount less the Special Escrow Amount less the
Policy Expenses less the Loan Payoff Amount by wire transfer to an account or
accounts and in such amounts specified by Seller in writing;


(iii)    to Seller, an aggregate number of Shares equal to the quotient obtained
by dividing (A) the Contribution Value by (B) the Share Price;


(iv)    to Seller, the Escrow Agreement, the Bill of Sale and Assignment and
Assumption Agreement, the New Leases, the RE Transition Services Agreement and
the Employment Agreements, each duly executed by Buyer;


(v)    to the Escrow Agent in accordance with the Escrow Agreement, the Initial
Indemnification Escrow Amount and the Special Escrow Amount;


(vi)    to the Persons specified, and as directed, in the applicable pay-off
letters, the Loan Payoff Amount;


(vii)    to Seller, a certificate of the Secretary of Buyer certifying, as
complete and accurate as of the Closing, attached copies of the Governing
Documents of Buyer and certifying and attaching all requisite resolutions or
actions of Buyer’s board of directors approving the execution and delivery of
this Agreement and the consummation of the Contemplated Transactions and
certifying to the incumbency and signatures of the officers of Buyer executing
this Agreement and any other document relating to the Contemplated Transactions;


(viii)    a certificate dated as of the date not earlier than ten calendar days
prior to the Closing as to the good standing of Buyer, certified by the
appropriate officials of the state where Buyer is organized;


(ix)    a counterpart signature page to the Stockholders Agreement, executed by
Buyer Parent;


(x)    to Seller, a certificate, dated the Closing Date and signed by a duly
authorized officer of Buyer, that each of the conditions set forth in Sections
6.1(a) and (b) has been satisfied; and


(xi)    evidence satisfactory to Seller that Buyer has hired or extended offers
of employment to (on substantially similar terms and conditions as with their
employment with Seller) a sufficient number of Seller’s employees so that Seller
will not incur liability under the Worker Adjustment and Retraining Notification
Act of 1988 (“WARN”) as a result of the Contemplated Transactions.


2.8    Adjustment Procedure.


(a)    The “Adjustment Amount” (which may be a positive or negative number) will
be equal to the amount determined by subtracting the Reference Working Capital
from the Working Capital and multiplying that remainder by a fraction, the
numerator of which is the Gross Consideration minus the Contribution Value, and
the denominator of which is the Gross Consideration. For purposes of computing
the Adjustment Amount, the “Reference Working Capital” shall be $1,728,622.





--------------------------------------------------------------------------------







(b)    Buyer shall prepare financial statements (the “Closing Financial
Statements”) of the Acquired Assets and Assumed Liabilities as of the Effective
Time using the same methodology as Seller’s past practices. Buyer shall then,
using the same methodology as was used to calculate the Estimated Working
Capital, determine the Working Capital based upon the Closing Financial
Statements. Buyer shall deliver the Closing Financial Statements and its
determination of Working Capital and the Adjustment Amount to Seller within 90
days following the Closing Date.


(c)    If within 30 days following delivery to Seller of the Closing Financial
Statements and, based thereon, Buyer’s determination of Working Capital and the
Adjustment Amount Seller has not given Buyer written notice of Seller’s
objection to Buyer’s determination of Working Capital and the Adjustment Amount
(which notice shall state the basis of Seller’s objection in reasonable detail)
(an “Objection Notice”), then Working Capital and the Adjustment Amount as so
determined by Buyer shall be binding and conclusive on the Parties.


(d)    If Seller duly gives Buyer such notice of objection, and if Seller and
Buyer fail to agree on the Adjustment Amount within 30 days of Buyer’s receipt
of the objection notice from Seller, either Seller or Buyer may at any time
thereafter elect, by written notice to the other Party, to have the Adjustment
Amount determined by the Independent Accountants. Upon delivery of such written
notice, each of Seller and Buyer shall promptly (and, in any case, no later than
10 days thereafter) deliver to the Independent Accountants and to the other
Party its proposed Closing Financial Statements and, based thereon, its
determination of Working Capital and the Adjustment Amount. The Independent
Accountants will act as an arbitrator to determine, based solely on
presentations by Buyer and Seller, and not by independent review, only those
issues still in dispute with respect to the Objection Notice; provided that in
its determination of any disputed item the Independent Accountants may not
assign a value to such item that is greater than the greatest value for such
item claimed by Buyer or Seller or less than the lowest value for such item
claimed by Buyer or Seller. Buyer and Seller will instruct the Independent
Accountants to render its determination with respect to the items in dispute in
a written report that specifies the conclusions of the Independent Accountants
as to each item in dispute and the resulting Working Capital and Adjustment
Amount. Buyer and Seller will each use their commercially reasonable efforts to
cause the Independent Accountants to render its determination within 30 days
after referral of the items to such firm or as soon thereafter as reasonably
practicable. In resolving such dispute, the Independent Accountants will apply
the provisions of this Agreement concerning determination of the amounts set
forth in the Objection Notice and the decision of the Independent Accountants
will be solely based on (A) whether such disputed item was prepared in
accordance with the guidelines set forth in this Agreement concerning
determination of the amounts set forth in the Objection Notice and (B) whether
the item objected to contains a mathematical or clerical error. There will be no
ex parte communication between any of Buyer or Seller or their respective
Representatives, on the one hand, and the Independent Accountants, on the other
hand. The Independent Accountants’ determination of the Working Capital and
Adjustment Amount as set forth in its report will, absent fraud or manifest
error, be final, conclusive and binding on the Parties for purposes of this
Agreement. The Independent Accountants will determine the allocation of its fees
and expenses to the respective Parties based on the inverse of the percentage
that the Independent Accountants’ resolution of the disputed items (before such
allocation) bears to the total amount of the disputed items as originally
submitted to the Independent Accountants. (For example, if the total amount of
the disputed items as originally submitted to the Independent Accountants equals
$1,000 and the Independent Accountants awards $600 in favor of Seller’s
position, sixty percent (60%) of the fees and expenses of the Independent
Accountants would be borne by Buyer and forty percent (40%) of the fees and
expenses of the Independent Accountants would be borne by Seller).


(e)    If the Adjustment Amount as finally determined is:


(i)    less than the Estimated Adjustment Amount, then, within three Business
Days after such determination, Seller shall pay or cause to be paid such
deficiency to Buyer by wire transfer of immediately available funds to such bank
account of Buyer as Buyer shall specify to Seller in writing; or


(ii)    greater than the Estimated Adjustment Amount, then Buyer shall, within
three Business Days after such determination, pay to or as directed by Seller
the amount of such excess by wire transfer of immediately available funds to
such bank account or accounts as Seller shall specify to Buyer in writing. The
Cash Purchase Price as adjusted by the Adjustment Amount is referred to herein
as the “Adjusted Cash Purchase Price.”


2.9    Escrow of Indemnification Escrow Amount and Special Escrow Amount. The
Escrow Agreement will provide for, among other things, deposit of the
Indemnification Escrow Amount and the Special Escrow Amount with the Escrow
Agent and the maintenance and distribution thereof by the Escrow Agent for, in
respect of the Indemnification Escrow Amount and Special Escrow Amount, a period
of 18 months from and after the Closing.





--------------------------------------------------------------------------------







2.10    Tax Characterization. The Parties agree that, for federal and state
income tax purposes, the transfers occurring pursuant to the terms of this
Agreement and the Stockholder Agreement are intended to be treated as (a)
Seller’s sale and Buyers purchase of the Purchased Assets; and (b) Seller’s
contribution of the Contributed Assets as tax-free a capital contribution by
Seller to Buyer Parent under Code Section 351. The Parties recognize that
Buyer’s acquisition of the Purchased Assets hereunder will be treated for U.S.
federal income tax purposes as the acquisition of a trade or business. Each
Party acknowledges that it is relying solely on its own tax advisors in
connection with this Agreement. None of the Parties shall take any position for
income Tax purposes that is inconsistent with the treatment of the Purchased
Assets and the Contributed Assets as set forth in this Section 2.10 unless
otherwise required pursuant to applicable Law.


2.11    Third Party Consents. To the extent that Seller’s rights under any
Contract or Governmental Authorization constituting an Acquired Asset, or any
other Acquired Asset, may not be assigned to Buyer without the consent of
another Person which has not been obtained, this Agreement shall not constitute
an agreement to assign the same if an attempted assignment would constitute a
breach thereof or be unlawful, and Seller, at its expense, shall use its
reasonable best efforts to obtain any such required consent(s) as promptly as
possible. If any such consent shall not be obtained or if any attempted
assignment would be ineffective so that Buyer would not in effect acquire the
benefit of all such rights, Seller, to the maximum extent permitted by law and
the Acquired Asset, shall act after Closing as Buyer’s agent in order to obtain
for it the benefits thereunder and shall cooperate, to the maximum extent
permitted by Legal Requirement and the Acquired Asset, with Buyer in any other
reasonable arrangement designed to provide such benefits to Buyer.


2.12    Notices to Customers and Suppliers; Payments Received by Sellers
Post-Closing. On the Closing Date, Sellers shall send a notice acceptable to
Buyer to all customers and suppliers of Seller that invoices and other
communications relating to the Business and/or the Acquired Assets shall be sent
to an address that Buyer has designated therein. Sellers shall promptly transfer
to Buyer all payments received by Sellers and/or their Affiliates following the
Closing that relate to the Acquired Assets, which such payments shall be the
sole property of Buyer. Buyer shall promptly transfer to Seller all payments
received by Buyer and/or its Affiliates following the Closing that relate to the
Excluded Assets, which such payments shall be the sole property of Seller.


3.    REPRESENTATIONS AND WARRANTIES OF SELLER.


Seller and each Owner jointly and severally represent and warrant to Buyer as
follows:
3.1    Organization and Good Standing.


(a)    Schedule 3.1(a) contains a complete and accurate list of Seller’s
jurisdictions of incorporation and any other jurisdictions in which it is
qualified to do business as a foreign entity. Seller is duly incorporated,
validly existing and in good standing under the laws of its jurisdiction of
incorporation or organization, with full power and authority to conduct the
Business, to own or use the assets or property that it purports to own or use,
and to perform all its obligations under the Contracts. Seller is duly qualified
to do business as a foreign entity and is in good standing under the laws of
each state or other jurisdiction in which either the ownership or use of the
assets or properties owned or used by it, or the nature of the activities
conducted by it, requires such qualification.


(b)    Seller does not have any Subsidiaries and, except as disclosed in
Schedule 3.1(b), Seller does not own any capital stock or other securities of
any other Person.


(c)    Seller has made available to Buyer complete and accurate copies of the
Governing Documents of Seller, each as currently in effect.


3.2    Enforceability; Authority; No Conflict.


(a)    This Agreement constitutes the legal, valid and binding obligation of
Seller and each Owner, enforceable against it in accordance with its terms. Upon
the execution and delivery by Seller of this Agreement, and each other agreement
to be executed or delivered by Seller or Owner at the Closing (collectively, the
“Seller Closing Documents”), each such Seller Closing Document will constitute
the legal, valid and binding obligation of Seller and/or Owner, as applicable,
enforceable against it in accordance with its terms. Seller and each Owner has
the full right, power and authority to execute and deliver this Agreement and
each Seller Closing Document to which it is a party and to perform its
respective obligations under this Agreement and Seller Closing Documents, and
such action has been duly authorized by all necessary action Seller’s respective
board of directors (or equivalent thereof) and equity holders.





--------------------------------------------------------------------------------







(b)    Assuming that all consents, approvals, authorizations and other actions
described in Section 3.2(c) are obtained, neither the execution and delivery of
this Agreement nor the consummation or performance of any of the Contemplated
Transactions will, directly or indirectly (with or without notice or lapse of
time): (i) contravene or conflict with the Governing Documents of Seller or any
resolution adopted by Seller’s board of directors (or equivalent thereof) or
equity holders; (ii) contravene or conflict with or constitute a violation of
any provision of any Legal Requirement, judgment, injunction, Order or decree
binding upon or applicable to Seller, the Owners, the Acquired Assets or the
Business; (iii) give any Governmental Body or other Person the right to
challenge any of the Contemplated Transactions or to exercise any remedy or
obtain any relief under any Legal Requirement or any Order to which Seller, the
Owners or any of the Acquired Assets may be subject; (iv) contravene, conflict
with or result in a violation or breach of any of the terms or requirements of,
or give any Governmental Body the right to revoke, withdraw, suspend, cancel,
terminate or modify, any Governmental Authorization that is held by Seller, the
Owners or that otherwise relates to the Acquired Assets or to the Business; (v)
Breach any provision of, or give any Person the right to declare a default or
exercise any remedy under, or to accelerate the maturity or performance of, or
payment under, or to cancel, terminate or modify, any Contract; or (vi) result
in the imposition or creation of any Encumbrance upon or with respect to any of
the Acquired Assets.


(c)    Except as set forth in Schedule 3.2(c), neither Seller nor any Owner is
required to give any notice to or obtain any Consent from any Person, whether
pursuant to a Contract, Governmental Authorization or Legal Requirement, in
connection with the execution and delivery of this Agreement and the Seller
Closing Documents or the consummation or performance of any of the Contemplated
Transactions.


3.3    Ownership of Seller. The Owners own of record and beneficially 100% of
the issued and outstanding shares of capital stock of Seller (with 70 shares of
common stock owned of record and beneficially by Mr. Graber and 30 shares of
common stock owned of record and beneficially by Mr. Burttschell representing
all of the issued and outstanding shares), free and clear of any restrictions on
transfer (other than any restrictions under the Securities Act and state
securities laws), Taxes, Encumbrances, options, warrants, purchase rights,
contracts, commitments, equities, claims and demands. Except as set forth on
Schedule 3.3, there are no Contracts relating to the issuance, sale or transfer
of any equity securities or other securities of Seller. None of the outstanding
equity securities of Seller was issued in violation of the Securities Act of
1933, as amended (the “Securities Act”), or any other Legal Requirement.


3.4    Financial Statements. Seller has delivered to Buyer: (a) an audited
balance sheet of Seller as at December 31, 2016 (including the notes thereto,
the “Balance Sheet”), and the related reviewed statements of income, changes in
owners’ equity and cash flows for the fiscal year then ended, including in each
case the notes thereto, together with a report thereon of Seller’s independent
certified public accountants; (b) balance sheets of Seller as at December 31,
2014 and 2015, and the related statements of income, changes in owners’ equity
and cash flows for the fiscal years then ended, including in each case the notes
thereto together with the report thereon of Seller’s independent certified
public accountants; and (c) an unaudited balance sheet of Seller as at September
30, 2017 (the “Interim Balance Sheet”) and the related unaudited statement of
income, for the nine (9) month then ended, including in each case the notes
thereto certified by Seller’s chief financial officer (or equivalent thereof).
Such financial statements fairly present the financial condition and the results
of operations, changes in owners’ equity and cash flows of Seller as at the
respective dates of and for the periods referred to in such financial
statements, all in accordance with GAAP. The financial statements referred to in
this Section 3.4 reflect the consistent application of such accounting
principles throughout the periods involved, except as disclosed in the notes to
such financial statements. The financial statements have been prepared from and
are in accordance with the accounting Records of Seller. Seller has delivered to
Buyer all letters from Seller’s auditors to Seller’s board of directors or the
audit committee thereof during the 36 months preceding the execution of this
Agreement, together with copies of all responses thereto.


3.5    [RESERVED].


3.6    Sufficiency of Assets. Except as set forth in Schedule 3.6 and the
Excluded Assets, the Acquired Assets (a) constitute all of the property and
assets (real, personal or mixed, tangible and intangible) of every kind and
description, used in the conduct of the Business, and are adequate to conduct
the Business as currently conducted by Seller, and (b) include all of the
operating assets and properties of Seller.


3.7    Owned Real Property. Seller does not own, and has not at any time owned,
any parcel of real property or other interest in real property.







--------------------------------------------------------------------------------





3.8    Leased Real Property. Schedule 3.8 contains a complete and correct list
of each parcel of real property or interest in real property (collectively,
“Leased Real Property”) held under lease, sublease, license or any other
occupancy arrangement in which Seller holds an interest (each, a “Real Property
Lease”), together with a true, correct and complete list of all such Real
Property Leases and all amendments and supplements thereto. Seller has good and
valid leasehold title in all Real Property Leases, to the Knowledge of Seller,
free and clear of all Encumbrances other than Permitted Encumbrances. The Leased
Real Property includes all real property used by Seller for the Business and has
been adequate to conduct Seller’s operations as currently conducted. Seller has
not assigned its interest under any Real Property Lease, or leased, subleased or
sublicensed except as set forth on Schedule 3.8 all or any part of the space
demised thereby, to any Person (other than Buyer). No option has been exercised
under any of the Real Property Leases, except options whose exercise has been
evidenced by a written document, a true, correct and complete copy of which has
been delivered to Buyer with the corresponding Real Property Lease. Each Real
Property Lease is valid and binding in all material respects upon Seller and, to
the Knowledge of Seller, each other party thereto, and is in full force and
effect and modified as of the date hereof. Seller is in compliance in all
material respects with the terms of each Real Property Lease and to the
Knowledge of Seller, no event has occurred and no condition exists which, with
the giving of notice or the lapse of time or both, would give rise to a right on
the part of the landlord thereunder to terminate a Real Property Lease.


3.9    Title to Assets; Encumbrances. Seller has good and marketable title to,
or valid and subsisting leasehold interests in the Acquired Assets, free and
clear of all Encumbrances, except for Permitted Encumbrances. Upon consummation
of the Contemplated Transactions, Buyer will have acquired good and marketable
title to, or a valid and subsisting leasehold interest in and to, each of the
Acquired Assets, free and clear of all Encumbrances, except for Permitted
Encumbrances.


3.10    Condition of Facilities.


(a)    Use of the Leased Real Property for the various purposes for which used
is and at all times since January 1, 2014 has been permitted as of right under
all applicable zoning Legal Requirements. The Leased Real Property and all
Improvements thereon are, and at all times since January 1, 2014 have been, in
compliance in all material respects with all applicable Legal Requirements in
all material respects, including those pertaining to zoning, building and the
disabled, and to Seller’s Knowledge are free from latent and patent defects. No
part of any of such Improvements encroaches on any real property not included in
the Leased Real Property. All utility systems serving the Leased Real Property
have been adequate for Seller’s conduct of the Business. Each Leased Real
Property has access for ingress from and egress to a public way that has been
adequate for Seller. There is no pending or, to the Knowledge of Seller,
threatened condemnation, eminent domain or similar Proceeding with respect to
any of the Leased Real Property. No Leased Real Property is located within any
flood plain or area subject to wetlands regulation or any similar restriction.


(b)    Each item of Tangible Personal Property is in operating condition,
ordinary wear and tear excepted, is suitable for immediate use in the ordinary
course of business, consistent with past practice, and to Seller’s Knowledge is
free from latent and patent defects. No item of Tangible Personal Property is in
need of material repair or replacement other than as part of routine maintenance
in the ordinary course of business, consistent with past practice. Except as
disclosed in Schedule 3.10(b), as of Closing, all Tangible Personal Property
used in the Business is in the possession of Seller.


3.11    Accounts Receivable. Except as disclosed in Schedule 3.11: (a) the
Accounts Receivable reflected on the Interim Balance Sheet or, if arising since
the date of the Interim Balance Sheet, the books of account of Seller are bona
fide, represent valid obligations owing to Seller, and have arisen or were
acquired in the ordinary course of business, and in a manner substantially
consistent with past practice and with the regular credit practices of Seller;
(b) Seller’s provision for doubtful accounts reflected on the Interim Balance
Sheet has been determined in accordance with GAAP consistently applied; and (c)
since the date of the Interim Balance Sheet, Seller has not canceled, reduced,
discounted, credited or rebated or agreed to cancel, reduce, discount, credit or
rebate, in whole or in part, any Accounts Receivables, except in the ordinary
course of business, consistent with past practice. Schedule 3.11 contains a
complete and accurate list of all Accounts Receivable as of the date of the
Interim Balance Sheet, which list sets forth the aging of each such Account
Receivable.


3.12    Inventories. Except for reserves reflected on the Interim Balance Sheet,
the Inventories of Seller (including that reflected on the Interim Balance
Sheet), taken as a whole, are usable or salable in the ordinary course of
business, consistent with past practice, for the purposes for which such
Inventories were intended, and have been reflected on the Interim Balance Sheet
and carried on the books of account of Seller at the lower of cost or market
value.







--------------------------------------------------------------------------------





3.13    No Undisclosed Liabilities. Except for (a) Liabilities reflected on the
Interim Balance Sheet and Current Liabilities that were incurred in the ordinary
course of business, consistent with past practice, since the date of the Interim
Balance Sheet, (b) obligations of future performance under executory Contracts
and (c) obligations incurred pursuant to this Agreement, Seller has no
Liabilities.


3.14    Taxes.


(a)    All Tax Returns required to be filed and relating in any manner to any of
the Acquired Assets or the Business have been timely filed. All such Tax Returns
(i) were prepared in the manner required by the applicable Legal Requirement and
(ii) are true, correct and complete in all material respects.


(b)    Seller has paid, or caused to be paid, all Taxes due with respect to all
of the Acquired Assets or the Business whether or not shown (or required to be
shown) on a Tax Return; and such Taxes paid include those for which Seller may
be liable in its own right, or as the transferee of the assets of, or as
successor to, any other entity.


(c)    There has been no notice of a deficiency or assessment or other claim
relating in any manner to any of the Acquired Assets or the Business from any
Governmental Authority which has not been fully paid or finally settled. There
are no current audits or examinations of, and no notice of audit or examination
of, any Tax Return that relates to any of the Acquired Assets or the Business.
Seller has not given nor has there been given on Seller’s behalf a waiver or
extension of any statute of limitations relating to the payment of Taxes
relating to any of the Acquired Assets or the Business.


(d)    Seller has complied with all Legal Requirements, rules and regulations
relating to the withholding of Taxes and the payment thereof to the appropriate
Governmental Authority, including, without limitation, Taxes required to have
been withheld and paid in connection with amounts paid or owing to any current
or former employee or independent contractor, creditor, shareholder or Third
Party, and all IRS Forms W-2 and 1099 required with respect thereto have been
properly completed and filed.


(e)    No claim has ever been made by any Governmental Authority with respect to
any of the Acquired Assets or the Business in a jurisdiction where Seller does
not file Tax Returns that Seller may be subject to taxation in that
jurisdiction.


(f)    There are no Encumbrances on any of the Acquired Assets that arose in
connection with any failure (or alleged failure) to pay any Taxes and there are
no Encumbrances for any Tax upon any Acquired Asset, except for liens for Taxes
note yet due and payable. Buyer will not be liable for, and none of the Acquired
Assets will be subject to an Encumbrance with respect to any Taxes arising out
of, relating to or in respect of the Business or any of the Acquired Assets for
any Tax period or portion thereof ending on or before the Closing Date.


(g)    None of the Acquired Assets is (i) “tax-exempt use property” within the
meaning of Section 168(h) of the Code, (ii) “tax-exempt bond financed property”
within the meaning of Section 168(g)(5) of the Code or (iii) property that is
required to be treated as owned by another Person pursuant to the provisions of
Section 168(f)(8) of the Internal Revenue Code of 1954, as amended and in effect
immediately prior to the enactment of the Tax Reform Act of 1986.


(h)    Seller will not be required to include any item of income in, or exclude
any item of deduction from, taxable income for any taxable period (or portion
thereof) ending after the Closing Date as a result of any “closing agreement” as
described in Code Section 7121 (or any corresponding provision of state, local
or non-U.S. income Tax law).


(i)    None of the Assumed Liabilities is an obligation to make a payment that
is not deductible under Code Section 280G. Seller is not a party to any Tax
allocation or sharing agreement. Seller (i) has not been a member of an
affiliated group filing a consolidated federal income Tax Return; and (ii) has
no Liability for Taxes of any Person under Treasury Regulations 1.1502-6 (or any
similar provision of state, local or non-U.S. law) as a transferee or successor,
by contract or otherwise.


(j)    Seller has not distributed stock of another Person, or has had its stock
distributed by another Person, in a transaction that was purported or intended
to be governed in whole or in part by Code Section 355 or Code Section 361.







--------------------------------------------------------------------------------





(k)    Seller has not been a party to any “reportable transaction” as defined in
Code Section 6707A(c)(1) and Treasury Regulation Section 1.6011-4(b) or any
“listed transaction,” as defined in Code Section 6707A(c)(2) and Treasury
Regulation Section 1.6011-4(b)(2).


(l)    The Acquired Assets do not include any shares of capital stock of, or any
other interest in, any other Person.


(m)    Seller does not have any potential liability for any Tax under Code
Section 1374 (or similar state or local Law). Seller has not, in the past 10
years, acquired (i) assets from another corporation in a transaction in which
Seller’s Tax basis for such assets was determined, in whole or in part, by
reference to the Tax basis of the acquired assets in the hands of the
transferor; or (ii) stock of any corporation that was a qualified subchapter S
subsidiary.


(n)    Seller shall not be liable for any Taxes under Code Section 1374 in
connection with the transactions being entered into pursuant to this Agreement.


3.15    No Material Adverse Effect. Since the date of the Balance Sheet, there
has not been any Material Adverse Effect, and no event has occurred or
circumstance exists that would reasonably be expected to have a Material Adverse
Effect.


3.16    Employee Benefits.


(a)    Schedule 3.16(a) sets forth a list of each Company Benefit Plan.


(b)    Except as set forth in Schedule 3.16(b), (i) each Company Benefit Plan
(and any related trust, insurance Contract or fund) complies in form and in
operation in all material respects with all applicable Legal Requirements,
including, but not limited to, ERISA and the Code, and may by their terms be
amended and/or terminated at any time without the consents of any other Person,
subject to applicable Legal Requirements; and (ii) all required contributions
to, payments to be made from, or premiums owing with respect to, any Company
Benefit Plan for all periods ending prior to the Effective Time have been paid
or accrued in accordance with GAAP. To the Knowledge of Seller, no litigation or
governmental administrative Proceeding (or investigation) or other Proceeding
(other than those relating to routine claims for benefits) is pending or
threatened with respect to any such Company Benefit Plan. Neither Seller nor any
ERISA Affiliate have any Liability under any Company Benefit Plan or any other
“employee benefit plan” (within the meaning of Section 3(3) of ERISA) maintained
by or contributed to by Seller or any ERISA Affiliate that will become a
Liability of Buyer or result in any lien or Encumbrance on the Acquired Assets.
No event has occurred, and there exists no condition or set of circumstances in
connection with any Company Benefit Plan, under which Buyer could be subject to
any Company Benefit Plan Liability under ERISA, the Code, or otherwise.


(c)    Except as set forth in Schedule 3.16(c), Seller has complied with COBRA,
and Seller has no obligation under any Company Benefit Plan or otherwise to
provide life or health insurance benefits to current or future terminated or
retired employees of Seller, or any other Person, except as specifically
provided by COBRA.


(d)    With respect to each Company Benefit Plan, complete and correct copies of
the following documents (if applicable to such Company Benefit Plan) have
previously been delivered or made available to Buyer: (i) all documents
embodying or governing such Company Benefit Plan, and any funding medium for
such Company Benefit Plan, trust agreement or insurance Contract, as they may
have been amended to the date hereof; and (ii) the most recent IRS determination
or approval letter with respect to any Company Benefit Plan that is qualified
under Code Section 401(a).


(e)    No Company Benefit Plan is a “multiemployer plan,” as such term is
defined in Section 3(37) of ERISA, “multiple employer welfare association,”
within the meaning of Section 3(40) of ERISA, or any plan of the type described
in Sections 4063 and 4064 of ERISA or in Section 413 of the Code (and any
regulations promulgated thereunder).


(f)    No party in interest or disqualified person (as defined in Section 3(14)
of ERISA and Section 4975 of the Code) has engaged in a transaction with respect
to any Company Benefit Plan which could subject Seller or any ERISA Affiliates,
directly or indirectly, to a material Tax, penalty, or other Liability for
prohibited transactions under ERISA or the Code.







--------------------------------------------------------------------------------





(g)    No fiduciary of any Company Benefit Plan has breached any of the
responsibilities or obligations imposed upon fiduciaries under Title I of ERISA,
which breach would reasonably be expected to have a Material Adverse Effect on
Seller.


(h)    No facts or circumstances exist with respect to any Company Benefit Plan,
that is subject to Title IV of ERISA, which could or would give rise to an
Encumbrance on the Acquired Assets under Section 4068 of ERISA or otherwise.


3.17    Compliance With Laws.


(a)    Seller has, and the Acquired Assets include, all Governmental
Authorizations necessary to lawfully carry on the Business as it is currently
being conducted, to own or hold under lease the properties and assets it owns or
holds under lease and to perform all of its obligations under the Contracts, and
Schedule 3.17(a) identifies each such Governmental Authorization, together with
the name of the Governmental Body issuing such Governmental Authorization.
Except as set forth on the Schedule 3.17(a), each such Governmental
Authorization is valid and in full force and effect, and none of the
Governmental Authorizations will be terminated or impaired or become terminable
as a result of the Contemplated Transactions. Seller has not received notice
that any Governmental Body intends to cancel or terminate any such Governmental
Authorizations. Upon consummation of the Contemplated Transactions, Buyer will
have all of Seller’s rights, title and interests in and to all of the
Governmental Authorizations listed on Schedule 3.17(a) to the extent assignable,
and subject to notice or other applicable requirements.


(b)    Except as set forth on Schedule 3.17(b), (i) the Business is being and
has at all times been conducted in compliance in all material respects with all
applicable Legal Requirements, including without limitation any State or Federal
motor vehicle safety law, standard, or regulation, and all Governmental
Authorizations required to be set forth on Schedule 3.17(a), and (ii) Seller has
not received any notice or other communication (whether oral or written) from
any Governmental Body regarding (A) any actual, alleged, possible or potential
violation of, or failure of Seller or the Business to comply with, any
applicable Legal Requirement or Governmental Authorizations required to be set
forth on Schedule 3.17(a) or (B) any actual, alleged, possible or potential
obligation on the part of Seller to undertake, or to bear all or any portion of
the cost of, any remedial action of any nature.


3.18    Legal Proceedings. Except as set forth in Schedule 3.18, (i) there is no
Proceeding pending or, to Seller’s Knowledge, threatened, that relates to, or
that may materially affect the Acquired Assets, the Assumed Liabilities or the
Business, or that challenges or may have the effect of preventing, delaying,
making illegal or otherwise interfering with this Agreement or any agreement to
be delivered hereby or any action taken or to be taken in connection with this
Agreement or the Contemplated Transactions; and (ii) there are no outstanding
Orders, writs, decrees or settlements that apply, in whole or in part, to the
Acquired Assets or the Business that restrict the ownership or use of the
Acquired Assets or the Business. To the Knowledge of Seller, no event (or series
of related events) has occurred or circumstance exists that would reasonably be
expected to give rise to or serve as a basis for the commencement of any such
Proceeding.


3.19    Absence of Certain Changes and Events. Except as set forth in Schedule
3.19, since the date of the Balance Sheet, Seller has conducted the Business
only in the ordinary course, consistent with past practice, and there has not
been any:


(a)    Issuance, sale, or entry into any agreements or commitments to issue or
sell any equity securities or securities convertible into or exchangeable for
equity;


(b)    amendment to the Governing Documents of Seller;


(c)    (i) increase (whether in cash, equity or property) in the base salary or
other compensation payable by Seller to any of its officers, directors or
Current Employees (other than such increases to Current Employees of less than
$5,000), (ii) adoption of, increase in the payments to or benefits under, any
savings, insurance, pension, retirement or other employee benefit plan or
(iii) declaration, payment or commitment or obligation of any kind by Seller for
any severance or termination payment or any bonus, profit sharing, deferred
compensation or other additional salary or compensation to any such person,
other than pursuant to the terms of any existing written agreement, policy or
plan of Seller;


(d)    damage to or destruction or loss of any asset or property of Seller,
whether or not covered by insurance;







--------------------------------------------------------------------------------





(e)    entry into, termination of, or receipt of notice of termination of any
license, distributorship, dealer, sales representative, joint venture, credit,
or similar agreement;


(f)    entry into, termination of, or receipt of notice of termination of any
Contract or transaction other than in the ordinary course of business consistent
with past practice;


(g)    sale (other than sales of Inventory in the ordinary course of business,
consistent with past practice), lease or other disposition of, or mortgage,
pledge or imposition of any Encumbrance on, any asset or property of Seller,
including any of the Intellectual Property Rights;


(h)    material change in the accounting methods used by Seller;


(i)    commencement, settlement or agreement to settle any litigation or
Proceeding; or


(j)    agreement or commitment by Seller to do any of the foregoing.


3.20    Contracts; No Defaults.


(a)    Schedule 3.20(a) contains an accurate and complete list, and Seller has
delivered to Buyer accurate and complete copies, of:


(i)    each Contract or commitment that involves performance of services or
delivery of goods or materials by Seller;


(ii)    each Contract or commitment that involves performance of services or
delivery of goods or materials to Seller;


(iii)    each Contract that was not entered into in the ordinary course of
business, consistent with past practice;


(iv)    each lease, rental, occupancy, license, installment, conditional sale or
other Contract or arrangement affecting the ownership of, leasing of, title to,
use of, or any leasehold or other interest in, any real property providing for
future monthly rental payments;


(v)    each lease, rental, license, installment, conditional sale or other
Contract or arrangement affecting the ownership of, leasing of, title to, use
of, or any leasehold or other interest in, any Tangible Personal Property
providing for future monthly rental payments;


(vi)    each licensing agreement or other applicable Contract with respect to
Seller’s Intellectual Property Rights and Licensed Rights (whether inbound or
outbound), including agreements with current or former employees, consultants,
or contractors regarding the appropriation or the nondisclosure of any of the
Intellectual Property Rights or Licensed Rights;


(vii)    each collective bargaining, employment, deferred compensation,
severance and other agreement, or any other type of Contract or understanding
with any of Seller’s officers, directors or employees, other than Employee
Benefit Plans;


(viii)    each franchise, joint venture, partnership, strategic alliance,
co-marketing, co-promotion, co-packaging or joint development Contract or
similar Contract involving a sharing of profits, losses, costs or liabilities by
Seller with any other Person;


(ix)    each Contract containing covenants that in any way purport to restrict
the business activity of Seller or limit the freedom of Seller to engage in any
line of business or to compete with any Person or which contain any exclusivity,
non-competition, non-solicitation or no-hire provisions;


(x)    each Contract providing for payments to or by any Person based on sales,
purchases, or profits, other than direct payments for goods or services;


(xi)    each Contract for capital expenditures;







--------------------------------------------------------------------------------





(xii)    each written warranty, guaranty, and or other similar undertaking with
respect to contractual performance by Seller extended by Seller;


(xiii)    each Contract with a Government Body;


(xiv)    each other Contract, if any, with outstanding obligations owing to or
from Seller in an amount in excess of Twenty Five Thousand Dollars ($25,000);
and


(xv)    each amendment, supplement, and modification (whether oral or written)
in respect of any of the foregoing.


(b)    Except as set forth in Schedule 3.20(b), no Related Person of Seller has
or may acquire any rights under, or has or may become subject to any Liability
under, any Contract.


(c)    (i) Each Contract included in the Acquired Assets or the Assumed
Liabilities is legal, valid, binding and enforceable against Seller, and to the
Knowledge of Seller, against each other party thereto, is in full force and
effect and will continue to be so legal, valid, binding and enforceable and in
full force and effect following the assignment of such Contract at the Closing
or pursuant to other arrangements in accordance with this Agreement, as the case
may be, and (ii) Seller is not and, to Seller’s Knowledge, no other party is, in
breach or default, and, to the Knowledge of Seller, no event has occurred which
would constitute (with or without notice or lapse of time or both) a Breach (or
give rise to any right of termination, modification, cancellation or
acceleration) under any such Contract.


(d)    There are no renegotiations of, attempts to renegotiate or outstanding
rights to renegotiate any material amounts paid or payable to Seller under
current or completed Contracts with any Person having the contractual or
statutory right to demand or require such renegotiation and no such Person has
made written demand for such renegotiation.


(e)    Each Contract relating to the sale, design, manufacture or provision of
products or services by Seller has been entered into in the ordinary course of
business, consistent with past practice, of Seller and has been entered into
without the commission of any act alone or in concert with any other Person, or
any consideration having been paid or promised, that is or would be in violation
of any Legal Requirement.


3.21    Insurance. Seller has in place the insurance policies identified on
Schedule 3.21 with respect to the Acquired Assets and the Business, and all such
policies are current, valid and in full force and effect. Schedule 3.21 contains
a complete and accurate list of all insurance policies currently maintained
relating to the Acquired Assets or the Business. Seller has delivered to Buyer
complete and accurate copies of all such policies together with (a) all riders
and amendments thereto and (b) if completed, the applications for each of such
policies. Seller and, if applicable, its Related Persons, have complied in all
material respects with the provisions of such policies. All premiums due to date
under such policies have been paid, no default by Seller exists thereunder and,
with respect to any material claims made under such policies, no insurer has
made any “reservation of rights” or refused to cover all or any portion of such
claims. Seller has not received any notice of any proposed material increase in
the premiums payable for coverage, or proposed reduction in the scope (or
discontinuation) of coverage, under any insurance policy.


3.22    Environmental Matters. Except as set forth on Schedule 3.22:


(a)    Seller’s operation of the Business and Facilities is and at all times has
been in compliance in all material respects with all applicable Environmental
Laws.


(b)    Seller has obtained and complied with, and is and at all times has been
in compliance in all material respects with all Governmental Authorizations that
are required pursuant to Environmental Laws for the occupation of its Facilities
and the operation of its Business, and has timely filed all permit applications
and renewals necessary for the occupation of the Facilities and the operation of
the Business, each of which Governmental Authorizations is set forth on
Schedule 3.17(a).


(c)    There is no existing, pending or, to the Knowledge of Seller, threatened
Proceeding or Order under any Environmental Law with respect to Seller, the
Acquired Assets or any of the Facilities, and Seller has not received written
notice from any Person, including a Governmental Body, alleging Seller is or was
in violation of, or otherwise may be liable under, any Environmental Law.







--------------------------------------------------------------------------------





(d)    None of the following exists at any of the Facilities: (i) underground
storage tanks presently or previously containing Hazardous Substances, (ii)
asbestos containing material in any form or condition that requires an operation
and maintenance plan or remediation under Environmental Laws, (iii) materials or
equipment containing polychlorinated biphenyls that require remediation under
Environmental Laws, or (iv) landfills, surface impoundments (except stormwater
retention or detention basins), or disposal areas, other than disposal areas
used in the normal course of Business in compliance with Environmental Laws.


(e)    There have been no Releases of Hazardous Materials on or underneath any
of the Facilities, or to the Knowledge of Seller, at any other location, in
amounts that would require or give rise to Remedial Action obligations on the
part of Seller or any Related Persons of Seller under any applicable
Environmental Laws.


(f)    Seller has not disposed of, emitted, discharged, handled, treated,
recycled, stored, transported, used or Released any Hazardous Materials, or
arranged for the disposal, transportation, discharge, storage or Release of any
Hazardous Materials, or exposed any current or former employee or other
individual to any Hazardous Materials in violation of Environmental Laws or
Occupational Health and Safety Laws.


(g)    Seller has provided to and made available for inspection by Buyer all
environmental audits and environmental assessments, including, if applicable,
“Phase I,” “Phase II” and “Baseline” environmental assessments obtained by or on
behalf of Seller or in Seller’s possession or control (“Environmental Reports”),
all Governmental Authorizations required under Environmental Laws, and each
Order, judgment, decree, consent agreement, contract or similar document
imposing obligations under Environmental Laws on Seller or for or relating to
the Facilities and the Business. The Environmental Reports are identified on
Schedule 3.22(g).


(h)    To the Knowledge of Seller, no event, condition, circumstance, activity,
practice, action or plan of Seller has occurred or exists which could reasonably
be expected to prevent continued compliance of Seller or Buyer, as applicable,
in conducting the Business or operating any of the Facilities under applicable
Environmental Law.


(i)    Seller has no Knowledge or information that any Release of Hazardous
Materials has occurred at the Facilities, or that any land or resource use
restrictions may apply to the Facilities.


3.23    Occupational Safety and Health Matters. Except as set forth on Schedule
3.23:


(a)    Seller’s operation of the Business and Facilities is and at all times has
been in compliance in all material respects with all applicable Occupational
Safety and Health Laws;


(b)    Seller has not received any written citation, notice or Order alleging
Liability with respect to any Occupational Safety and Health Condition; and


(c)    To Seller’s Knowledge, there is no reasonable basis for any Proceedings
with respect to any Health and Safety Condition by any Governmental Authority or
other Person. No such Proceedings are pending or, to the Knowledge of Seller,
have been threatened.


3.24    Employees.


(a)    Schedule 3.24(a) sets forth a true and complete list of (i) the names,
titles, annual salaries (or, for non-salaried employees, wage rates) and other
compensation of all current employees and independent contractors of the
Business (the “Current Employees”), and (ii) the names, titles and general
duties of any former employee of Seller whose employment was terminated (whether
voluntarily by such employee or otherwise) at any time since the date of the
Balance Sheet. To Seller’s Knowledge and except as set forth on Schedule
3.24(a), none of the Current Employees has indicated to Seller that he or she
intends to not accept employment with Buyer or, upon accepting employment with
Buyer, to discontinue such employment within the one year period beginning on
Closing Date.


(b)    Except as set forth on Schedule 3.24(b), Seller is not party to or bound
by any employment agreements, consulting agreements or termination, severance,
retention or continuation of benefits agreements in respect of any current or
former employee, consultant or independent contractor of the Business and Seller
has provided or made available to Buyer true, correct and complete copies of any
such agreements. Except as set forth on Schedule 3.24(b), all employees of the
business are “employees at will” and employed by Seller.







--------------------------------------------------------------------------------





(c)    Except as set forth on Schedule 3.24(c), Seller is not a party to any
Contracts with respect to Current Employees that would restrict restructuring or
outsourcing or require any severance payment to which Buyer, after the Closing
Date, would be bound.


(d)    Neither Mr. Graber and Mr. Burttschell nor, to the Knowledge of Seller,
any other officer, director, Current Employee, agent, consultant, or contractor
of Seller are bound by any contract that purports to limit the ability of such
officer, director, agent, Current Employee, consultant, or contractor to engage
in or continue or perform any conduct, activity, duties or practice relating to
the Business. To the Knowledge of Seller, no Current Employee is a party to, or
is otherwise bound by, any Contract that in any way adversely affected, affects,
or will affect the ability of Buyer to conduct the Business as heretofore
carried on by Seller.


3.25    Labor Disputes; Compliance.


(a)    Seller has complied in all material respects with all Legal Requirements
relating to employment practices, terms and conditions of employment, equal
employment opportunity, nondiscrimination, immigration, wages, hours, benefits
and collective bargaining, the payment of social security and similar Taxes.
Seller is not liable for the payment of any Taxes, fines, penalties, or other
amounts, however designated, for failure to comply with any of the foregoing
Legal Requirements. No written charge or complaint of employment discrimination
or other employment law violation has been made against Seller during the last
year, or is pending or, to the Knowledge of Seller, overtly threatened.


(b)    No Current Employees are on strike or, to the Knowledge of Seller,
threatening any strike or work stoppage, and there is no pending or threatened
union representation election or negotiation of a collective bargaining
agreement. Seller is not involved in any Proceeding with any of its employees or
any organization representing any of its employees.


(c)    All wages and benefits due to Seller’s employees have been paid or
accrued in the normal course of business up to and including Closing and there
are no other monies due from Seller to any employees (whether arising out of any
formal or informal arrangement).


3.26    Intellectual Property Assets.


(a)    Schedule 3.26(a) sets forth a true and complete list of all of Seller’s
Intellectual Property Rights and Licensed Rights. Seller’s own all right, title
and interest in and to all such Intellectual Property Rights free and clear of
any Encumbrances.


(b)    The Intellectual Property Rights and the Licensed Rights included in the
Acquired Assets constitute all of the rights to Intellectual Property necessary
to or used in the conduct of the Business as presently conducted. Neither the
validity of the Intellectual Property Rights and Seller’s title thereto nor the
validity of Seller’s use of the Licensed Rights (x) have been questioned in any
prior Proceeding; (y) are being questioned in any Proceeding; and (z) are the
subject(s) of any threatened or proposed Proceeding. To the Knowledge of Seller,
none of the Business, as presently conducted, the Intellectual Property Rights
or the Licensed Rights conflict with and, to the Knowledge of Seller, has not
been alleged to conflict with, any patents, trademarks, trade names, service
marks, copyrights or other intellectual property rights of any other Person. The
consummation of the Contemplated Transactions will not result in the loss or
impairment of any of the Intellectual Property Rights or the right to use any of
the Licensed Rights in the Business. Except for those licensees set forth on
Schedule 3.20(a), there are no Third Parties authorized by Seller to use any of
the Intellectual Property Rights, and, to the Knowledge of Seller, there are no
Third Parties using any of the Intellectual Property Rights without
authorization from Seller. There are no infringement or misappropriation
Proceedings pending or, to Seller’s Knowledge, threatened against Seller with
respect to any Intellectual Property Rights or Leased Rights.


(c)    All agreements of Seller with present employees and consultants of the
Business to maintain the ownership and confidentiality of the Intellectual
Property Rights and other Intellectual Property of the Business are identified
on Schedule 3.20(a).


(d)    Schedule 3.26(d) identifies each computer software program owned, held or
used in the conduct of the Business that assists with or relates to computer
aided engineering, design, manufacturing or other technical information. Seller
owns, or possesses sufficiently broad and valid rights to use, all computer
software programs that are material to the conduct of, used or held for use in
the Business. There are no infringement Proceedings pending or, to Seller’s
Knowledge, threatened against Seller with respect to any software owned or
licensed by Seller or used by Seller in the Business.





--------------------------------------------------------------------------------







3.27    No Options. There are no existing agreements, options, commitments or
rights with, of or to any Person to acquire any of Seller’s assets or properties
(including the Acquired Assets) or any rights or any interest in such assets or
properties.


3.28    Certain Payments. Seller is in compliance with the provisions of the
Foreign Corrupt Practices Act of 1977, 15 U.S.C. §§ 78dd-1, et seq. (the
“FCPA”), and each other anti-corruption or anti-bribery Laws binding on Seller.
None of Seller or any of its directors, officers, employees or agents, or, to
the Knowledge of Seller, any of their respective Affiliates, Representatives,
business partners, or other Persons acting on behalf of Seller (the “Subject
Parties”) has, directly or indirectly, paid, offered or promised to pay, or
authorized payment of, any monies or any other thing of value to any Government
Official for the purpose of unlawfully (i) influencing any act or decision of
such Government Official, (ii) inducing such Government Official to do or omit
to do any act in violation of the lawful duty of such Government Official, or to
use his, her or its influence with a Governmental Authority to affect or
influence any act or decision of such Governmental Authority or (iii) assisting
in obtaining or retaining business for or with, or directing business to, any
Person. As it specifically relates to its business relationship(s) with any
Subject Party, to the Knowledge of Seller, there is not any (A) violation or
potential violation by a Subject Party of the FCPA or any other anti-corruption
or anti-bribery Laws, (B) investigation, formal or informal, for any violation
or potential violation by a Subject Party of the FCPA or any other
anti-corruption or anti-bribery Laws or (C) charges or findings by a
Governmental Authority, including any court or agency, for any violation or
potential violation by a Subject Party of the FCPA or any other anti-corruption
or anti-bribery Laws or violation of any money laundering statutes of any
jurisdictions in which the operations of Seller have been conducted.


3.29    Customers and Suppliers. Schedule 3.29 sets forth a complete and
accurate list, for each of the fiscal years ended on December 31, 2016 and for
the year-to-date period ending September 30, 2017, (a) each customer of Seller
with aggregate purchases from Seller of $20,000 or more during such periods, and
(b) each supplier or vendor of materials, products or services to Seller with
aggregate sales to Seller of $50,000 for such periods. To the Knowledge of
Seller, the relationship of Seller with each of its material current suppliers
is a good commercial working relationship and none of such suppliers has
canceled, terminated or otherwise materially altered (including any material
reduction in the rate or amount of sales or purchases, material increase in the
prices charged or material reduction in the prices paid, as the case may be) or
notified Seller of any intention to do any of the foregoing or otherwise
threatened to cancel, terminate or materially alter (including any of the
forgoing) its relationship with Seller; with respect to Seller’s customers, the
ordinary course of business is for such relationships to be transactional and
continually changing. To the Knowledge of Seller, there exists no condition or
state of facts or circumstances involving existing or prospective customers or
suppliers that would reasonably be expected to materially impair the conduct of
the Business after the Closing.


3.30    Relationships with Related Persons. Schedule 3.30 contains a complete
and correct list (and if oral, an accurate and complete description of all
material terms) of all Contracts pursuant to which any loans, leases, goods,
services, materials or supplies are, or at any time, have been, provided (a) by
any Related Person of Seller to Seller or (b) by Seller to any Related Person of
Seller.


3.31    Brokers or Finders. Except as set forth in Schedule 3.31, neither Seller
nor any of its Related Persons or Representatives has incurred any Liability,
contingent or otherwise, for brokerage or finders’ fees or agents’ commissions
or other similar payments in connection with the sale of the Business or the
Acquired Assets or consummation of the Contemplated Transactions.


3.32    Warranties; Product Recall. Except as set forth in Schedule 3.32 (and
except for other liabilities for which there is a reserve which meets the
standards described in the following sentence), each product manufactured, sold,
leased, licensed, delivered or installed by Seller (collectively, the
“Products”) is, and at all times since January 1, 2014 has been, in conformity
in all material respects with any and all contractual obligations, and express
warranties made by Seller. Seller does not have any liability (and, to the
Knowledge of Seller, there is no basis for any present or future action giving
rise to any such liability) for replacement or repair of any Products or other
damages in connection with any products, subject only to the reserve for product
warranty claims set forth, as applicable, on the face of the Balance Sheet or
the Interim Balance Sheet, as adjusted for the passage of time in accordance
with GAAP, applied on a consistent basis. Schedule 3.32 also contains a complete
list of all products and services which have been Recalled by the Seller in the
three (3) years before the date of this Agreement.


3.33    Investment in Shares.







--------------------------------------------------------------------------------





(a)    The Shares to be issued to Seller pursuant to this Agreement will be
acquired for investment purposes only for Seller’s own account, not as a nominee
or agent, and not with a view to the resale or distribution of any part thereof,
and Seller has no present intention of selling, granting any participation in,
or otherwise distributing such Shares. Except for its entrance into the
Stockholders Agreement, Seller has no contract, undertaking, agreement or
arrangement with any Person to sell, transfer or grant participations to such
Person or to any third Person, with respect to any of such Shares.


(b)    Seller believes it has received all the information that it considers
necessary or appropriate for deciding whether to invest in the Shares. Seller
has had an opportunity to ask questions of and receive satisfactory answers from
Buyer regarding the terms and conditions of the issuance of the Shares, and the
business, properties, prospects and financial condition of Buyer and Buyer
Parent.


(c)    Seller confirms that it has such knowledge and experience in financial
and business matters and that it is capable of evaluating the merits and risks
of an investment in the Shares and of making an informed investment decision and
understands that (i) this investment is suitable only for an investor that is
able to bear the economic consequences of losing its entire investment, (ii) the
acquisition of the Shares by Seller hereunder is a speculative investment that
involves a high degree of risk of loss of the entire investment, and (iii) there
are substantial restrictions on the transferability of, and there will be no
public market for, the Shares and accordingly, it may not be possible for Seller
to liquidate its investment in case of emergency.


(d)    Seller is an “accredited investor,” as such term is defined in Rule
501(a) under the Securities Act.


(e)    Seller understands that the Shares may not be sold, transferred, or
otherwise disposed of without registration under the Securities Act or an
exemption therefrom, and that in the absence of either an effective registration
statement covering such sale or disposition or an available exemption from
registration under the Securities Act, the Shares must be held indefinitely. In
particular, Seller is aware that the Shares may not be sold pursuant to Rule 144
promulgated under the Securities Act unless all of the conditions of that Rule
are met. Among the conditions for use of Rule 144 may be the availability of
current information to the public about Buyer and Buyer Parent. Seller
acknowledges being informed by Buyer that such information is not now available
and that neither Buyer nor Buyer Parent have any present plans to make such
information available.


4.    REPRESENTATIONS AND WARRANTIES OF BUYER.


Buyer represents and warrants to Seller as follows:
4.1    Organization and Good Standing. Buyer is a corporation duly organized,
validly existing and in good standing under the laws of the State of Delaware
with full corporate power and authority to conduct the Business.


4.2    Authority; No Conflict.


(a)    This Agreement constitutes the legal, valid and binding obligation of
Buyer, enforceable against Buyer in accordance with its terms. Upon the
execution and delivery by Buyer of the Escrow Agreement, the Employment
Agreements, the Noncompetition Agreements and each other agreement to be
executed or delivered by Buyer at the Closing (collectively, the “Buyer Closing
Documents”), each of the Buyer Closing Documents will constitute the legal,
valid and binding obligation of Buyer, enforceable against Buyer in accordance
with its terms. Buyer has the full power and authority to execute and deliver
this Agreement and each Buyer Closing Document to which it is a party and to
perform its obligations under this Agreement and the Buyer Closing Documents,
and such action has been duly authorized by all necessary action by Buyer’s
board of directors.


(b)    Neither the execution and delivery of this Agreement nor the consummation
or performance of any of the Contemplated Transactions will, directly or
indirectly (with or without notice or lapse of time): (i) contravene or conflict
with the Governing Documents of Buyer or any resolution adopted by Buyer’s board
of directors or stockholders; (ii) contravene or conflict with or constitute a
violation of any provision of any Legal Requirement, judgment, injunction, Order
or decree binding upon or applicable to Buyer; (iii) give any Governmental Body
or other Person the right to challenge any of the Contemplated Transactions or
to exercise any remedy or obtain any relief under any Legal Requirement or any
Order to which Buyer may be subject; (iv) contravene, conflict with or result in
a violation or breach of any of the terms or requirements of, or give any
Governmental Body the right to revoke, withdraw, suspend, cancel, terminate or
modify, any Governmental Authorization that is held by Buyer; or (v) Breach any
provision of, or give any Person the





--------------------------------------------------------------------------------





right to declare a default or exercise any remedy under, or to accelerate the
maturity or performance of, or payment under, or to cancel, terminate or modify,
any contract or agreement to which Buyer is a party or pursuant to which Buyer’s
assets are bound; except with respect to the occurrences set forth in clauses
(iii) through (v), where any such occurrence would not materially and adversely
affect the ability of Buyer to consummate the Contemplated Transactions.


4.3    Certain Proceedings. There is no pending Proceeding that has been
commenced against Buyer and that challenges, or may have the effect of
preventing, delaying, making illegal or otherwise interfering with, any of the
Contemplated Transactions. To Buyer’s knowledge, no such Proceeding has been
threatened.


4.4    Brokers or Finders. Neither Buyer nor any of its Related Persons or
Representatives has incurred any Liability, contingent or otherwise, for
brokerage or finders’ fees or agents’ commissions or other similar payment in
connection with the consummation of the Contemplated Transactions.


4.5    Capitalization. Buyer Parent holds of record and owns beneficially all
the issued and outstanding capital stock of Buyer. All such capital stock have
been duly authorized, are validly issued and outstanding as of the date of this
Agreement, and were not issued in violation of any preemptive or similar rights
or any applicable Law. When issued in compliance with the provisions of this
Agreement, the Shares issued to Seller will be duly authorized, validly issued,
fully paid and non-assessable, and will be free and clear of any restrictions on
transfer (other than any restrictions under the Securities Act and state
securities laws), Taxes, Encumbrances, options, warrants, purchase rights,
contracts, commitments, equities, claims, or demands, except as set forth in the
Stockholders Agreement and except as may be permitted or caused by a Seller.
There are no shares or other equity interests of Buyer authorized, reserved,
issued, or outstanding, and there are no preemptive or other outstanding rights,
subscription rights, conversion rights, purchase rights, exchange rights,
options, warrants, appreciation rights, redemption rights, repurchase rights,
convertible, exercisable, or exchangeable securities or other contracts,
agreements, arrangements, or commitments of any character relating to the issued
or unissued ownership interests in Buyer or any other securities or obligations
convertible or exchangeable into or exercisable for, or giving any Person a
right to subscribe for or acquire, any securities, capital stock or other equity
interests of Buyer (other than this Agreement), and no securities, capital stock
or other equity interests evidencing such rights are authorized, issued, or
outstanding. Other than as otherwise set forth in this Agreement, there are no
outstanding or authorized options, warrants, purchase rights, subscription
rights, conversion rights, exchange rights, or other contracts that could
require Buyer to issue, sell, or otherwise cause to become outstanding any
capital stock or other ownership interest in Buyer. There are no outstanding or
authorized equity appreciation, phantom unit, profit participation, or similar
rights with respect to Buyer, and no voting trusts, proxies, or other agreements
or understandings with respect to the voting of securities, capital stock or
other equity interests of Buyer. The funding of the Contemplated Transactions,
including for the shares of outstanding capital stock of Buyer to be owned by
Buyer’s Parent and also the shares of Buyer’s Parent to be issued to Seller, and
also for the Purchase Price for the Purchased Assets, shall be provided by
capital contributions of cash by Buyer’s Parent to Buyer and not by Buyer
borrowing such funds.


4.6    Exemption from Registration of Shares. The Shares issued to Seller
pursuant to this Agreement have not been registered under the Securities Act on
the ground that the Shares issued to Seller pursuant to this Agreement are
exempt from registration under the Securities Act pursuant to Section 4(2) of
the Securities Act and Rule 506 promulgated under the Securities Act.


4.7    Solvency. Immediately following Closing, after giving effect to the
Contemplated Transactions (including any financing for the completion of the
Contemplated Transactions and the payment of all related fees and expenses),
Buyer will be Solvent. No transfer of property is being made by (or at the
direction of) Buyer, and no obligation is being incurred by (or at the direction
of) Buyer, in connection with the Contemplated Transactions with the intent to
hinder, delay or defraud either present or future creditors of Seller or Buyer.
For purposes of this Section 4.7, “Solvent” means, with respect to the Buyer,
that at the time of determining solvency: (a) the present fair saleable value of
the assets owned by Buyer exceeds the amount required to pay its probable
liability on its existing debts as they become absolute and matured; (b) Buyer
does not have an unreasonably small amount of capital with which to engage in
its business; and (c) Buyer will be able to pay its debts and liabilities as
they become due.


5.    RESERVED


6.    RESERVED


7.    POST-CLOSING COVENANTS.


7.1    Employees.





--------------------------------------------------------------------------------







(a)    In order to effectuate the transition of employment to Buyer, Seller will
terminate all of its employees employed in connection with the Business
contemporaneous with the Closing. Buyer shall ensure that, subject to Buyer’s
standard hiring procedures, all current employees set forth on Schedule 7.1(a),
will be offered employment on substantially similar terms and conditions as when
employed with Seller so that Seller will not incur liability under WARN as a
result of the Contemplated Transactions, to commence immediately after the
Closing.


(b)    Seller shall also pay out to the employees any bonuses, wages,
commissions, or other compensation earned as of the Closing in accordance with
Legal Requirements, Seller shall be solely liable for any severance or other
payments required to be made to its employees due to the Contemplated
Transactions.


(c)    Seller shall be solely responsible for (i) all Company Benefit Plans;
(ii) all assets held in trust or otherwise relating to any Company Benefit Plan
or the funding thereof; (iii) any insurance policy, contract, trust, Third Party
administrator contract, or other funding arrangement, and all obligations
thereunder, for any Company Benefit Plan; (iv) any monies held by or for the
benefit of Seller in any account dedicated to the payment of benefits or
insurance premiums relating to any Company Benefit Plan; and all severance
payments and other Liabilities arising out of the employment and termination of
its employees and for all accrued compensation, vacation pay, sick pay and other
benefits with respect to such employees through the Effective Time whether or
not such employees become employees of Buyer on or after the Closing Date.


(d)    Seller shall be solely responsible to provide COBRA continuation coverage
with respect to each “M&A qualified beneficiary” within the meaning of Treasury
Regulation Section 54.4980B-9, Q&A-4(a) due to a qualifying event occurring on
or before the Closing Date, and Seller shall take all actions necessary to
ensure that Buyer (and its Related Persons) do not become legally obligated to
provide COBRA continuation coverage to any M&A qualified beneficiary.


7.2    Payment of All Taxes Resulting from Sale and Transfer of Acquired Assets
by Seller.


(a)    Responsibility for Taxes.


(i)    In the case of any sales or use taxes, value-added taxes, employment
taxes, withholding taxes, and any Tax based on or measured by income, receipts
or profits, obligations shall be allocated to the Pre-Closing Tax Period or the
Post-Closing Tax Period, as applicable, by assuming that the Pre-Closing Tax
Period and the Post-Closing Tax Period consisted of two taxable years or
periods, one which ended at the close of the Closing Date and the other which
began at the beginning of the day following the Closing Date and items of
income, gain, deduction, loss or credit shall be allocated between such two
taxable years or periods on a “closing of the books basis” by assuming that the
books were closed at the close of the Closing Date. In the case of any other
Taxes, obligations shall be allocated to the Pre-Closing Tax Period and the
Post-Closing Tax Period based upon a fraction, the numerator of which is the
number of calendar days in the period ending on the close of the Closing Date,
in the case of an allocation to a Pre-Closing Tax Period, or the number of
calendar days in the period beginning the day following the Closing Date and
ending on the last day of the period, in the case of an allocation to a
Post-Closing Tax Period, and in each case the denominator of which is the number
of calendar days in the entire period.


(ii)    Owners and Seller shall liable for and shall jointly and severally
indemnify Buyer from and against, (1) all Taxes of Seller; (2) all Taxes of
entities other than Seller imposed on Seller, or for which Seller may otherwise
be liable, as a result of Seller having been a member of an affiliated, combined
or unitary group prior to the Closing Date (including such Taxes for which
Seller may otherwise be liable pursuant to Treasury Regulations § 1.1502-6 or
any similar provision); (3) all Taxes that are allocable to a Pre-Closing Tax
Period; and (4) all Transfer Taxes as determined pursuant to Section 7.2(f) for
which Seller is responsible.


(iii)    Buyer shall be liable for and shall indemnify Seller from and against
any Taxes relating to the Acquired Assets or the Business that are not required
to be indemnified by Seller pursuant to Section 8.2.


(b)    Tax Returns. With respect to Tax Returns (other than Seller or Owner
income tax returns), Buyer shall prepare or cause to be prepared and file or
cause to be filed all Tax Returns with respect to the Acquired Assets that are
filed after the Closing Date. Seller and Buyer shall cooperate with respect to
the filing of any Tax Returns required to be filed in the Post-Closing Tax
Period which include Pre-Closing Tax Obligations (a “Shared Tax Return”). Buyer
shall prepare a draft of any Shared Tax Return and deliver it to Seller at least
45 days prior to the due date (including





--------------------------------------------------------------------------------





valid extensions) for such Shared Tax Return (except in the case of a Tax Return
where such 45-day period is not practical, in which case as soon as is
reasonably practical). If Seller does not give notice to Buyer within 15 days
after receipt from Buyer of such draft Shared Tax Return that Seller disagrees
with any part or all of such Shared Tax Return, then such Shared Tax Return as
so proposed by Buyer shall be deemed agreed by Seller and Buyer for purposes of
this Section 7.2(b). If Seller does give notice of any such objection, then from
that time until the expiration of 30 days after Seller’s receipt of the draft
Shared Tax Return from Buyer, Buyer and Seller shall negotiate in good faith to
reach mutual agreement regarding any matters subject to such objection, and if
Buyer and Seller do reach such agreement within such period, then the Shared Tax
Return so agreed upon shall be deemed agreed by the Parties for purposes of this
Section 7.2(b). In the event that Seller gives notice of any such objection and
Buyer and Seller are unable to reach agreement on all such matters, then the
items on the Shared Tax Return, to the extent not so agreed, shall be determined
by the Independent Accountants. The fees and expenses of the Independent
Accountants shall be borne by the Parties in the manner described in
Section 2.5(a) and Section 2.8(d), but Buyer and Seller shall otherwise each
bear its respective fees and expenses incurred in connection with the dispute In
no event shall the provision of comments by Seller prevent Buyer from timely
filing any such Tax Return, provided however, that in the event that the
Independent Accountants have not resolved a dispute between Buyer and Seller
prior to the deadline for filing such Tax Return (including valid extensions),
Buyer shall be entitled to file such Tax Return (or amendment) as prepared by
Buyer subject to amendment to reflect the resolution when rendered by the
Independent Accountants. Any Pre-Closing Tax Obligations owed by Seller on a
Shared Tax Return shall be paid by Seller to Buyer by the due date (as it may be
extended) of such Shared Tax Return.


(c)    Buyer shall promptly notify Seller in writing upon receipt by Buyer of
any notice of any audits, examinations, adjustments, assessments, Proceedings or
other similar events relating to any Taxes imposed on the Acquired Assets
relating to a Pre-Closing Tax Period (a “Tax Proceeding”). Seller may elect,
within 30 days of receiving such notice, to direct any Tax Proceeding, at its
expense, that relates solely to a Pre-Closing Tax Period and for which Seller
for any Taxes that may result (a “Seller’s Tax Contest”) and to employ counsel
of its choice; provided, however, that Buyer shall have the right, at its
expense, to consult with Seller regarding a Seller’s Tax Contest. Buyer, at its
expense, shall have the right to control all other the Tax Proceedings (a
“Buyer’s Tax Contest”); provided, however, that Seller shall have the right, at
its expense, to consult with Buyer regarding a Buyer’s Tax Contest if Seller
would be liable pursuant to Section 7.2(a) for a portion of the Taxes that may
result from a Buyer’s Tax Contest; and provided, further, that Buyer may not
agree to settle any Buyer’s Tax Contest without Seller’s prior written consent,
which consent shall not be unreasonably withheld, conditioned or delayed, unless
Buyer agrees to assume and become liable for all Taxes resulting from a Buyer’s
Tax Contest.


(d)    Buyer and Seller shall cooperate fully, as and to the extent reasonably
requested by the other Party, in connection with the preparation and filing of
Tax Returns pursuant to Section 7.2(b) or otherwise and any audit, litigation or
other Tax Proceeding with respect to Taxes. Such cooperation shall include
without limitation, the furnishing or making available during normal business
hours of records, personnel (as reasonably required), books of account, powers
of attorney or other materials or authorizations necessary or helpful for the
preparation and filing of such Tax Returns or that are reasonably relevant to
any audit, litigation or other Tax Proceeding.


(e)    Tax Treatment of Payments. Any payments made under this Section 7.2 shall
be deemed to be, and each of Buyer and Seller shall treat them, as adjustments
to the Gross Consideration for federal, state, local and all other income tax
purposes.


(f)    Sales, Use and Other Taxes. Buyer and Seller shall cooperate in
preparing, executing and filing Tax Returns relating to any sales, use, real
estate, transfer, stamp duty, value-added, documentary, title, registration,
recording, and other similar Taxes (“Transfer Taxes”) relating to the purchase
and sale of the Acquired Assets, and also shall cooperate to minimize or avoid
any Transfer Taxes that might be imposed, to the extent permitted by Legal
Requirements. Notwithstanding anything to the contrary in this Agreement,
including Section 7.2(a), Seller and Buyer will be equally responsible for the
payment of any Transfer Taxes incurred in connection with the purchase and sale
of the Acquired Assets. Within thirty (30) days after the Closing Date, Seller
and Buyer shall execute and deliver an agreement between them regarding the
allocation of Gross Consideration (and any other consideration required to be
taken into account for purposes of determining the amounts of such Transfer
Taxes) with respect to Acquired Assets subject to such Transfer Taxes consistent
with the principles and requirements as for allocating Tax Purchase Price as set
forth in Section 2.5.


7.3    Payment of Other Retained Liabilities. In addition to payment of Taxes
pursuant to Section 7.2, Seller shall pay or otherwise satisfy, or make adequate
provision for the payment or satisfaction, in full of all of the Retained
Liabilities and other Liabilities of Seller under this Agreement, provided,
however, Seller may in good faith dispute such Retained Liabilities or other
Liabilities.





--------------------------------------------------------------------------------







7.4    Removing Excluded Assets. Except as otherwise provided in any of the
Leases, within 30 days after the Closing Date, Seller shall, at its sole cost
and expense, remove all Excluded Assets from all Facilities and other Leased
Real Property to be occupied by Buyer. Such removal shall be done in such manner
as to avoid any damage to the Facilities and other properties to be occupied by
Buyer and any disruption of the business operations to be conducted by Buyer
after the Closing. Any damage to the Acquired Assets or to the Facilities
resulting from such removal shall be promptly paid by Seller. Should Seller fail
to remove the Excluded Assets as required by this Section 7.5, Buyer shall have
the right, but not the obligation, (a) to remove the Excluded Assets at Seller’s
sole cost and expense; (b) to store the Excluded Assets and to charge Seller all
storage costs associated therewith; (c) to treat the Excluded Assets as
unclaimed and to proceed to dispose of the same under the laws governing
unclaimed property; or (d) to exercise any other right or remedy conferred by
this Agreement or otherwise available at law or in equity. Seller shall promptly
reimburse Buyer for all reasonable costs and expenses incurred by Buyer in
connection with any Excluded Assets not removed by Seller within 30 days of the
Closing Date.


7.5    Assistance in Proceedings. Each of the Parties will cooperate with the
other Parties and their counsel in the contest or defense of, and make available
its personnel and provide any testimony and access to its books and Records
related thereto in connection with, any Proceeding involving a Third Party Claim
relating to (a) any Contemplated Transaction or (b) the Business.


7.6    Non-competition, Nonsolicitation, Non-disparagement and Confidentiality.


(a)    Non-competition. During the Restricted Period, Seller and Owners shall
not, and Owners shall not permit their respective Families, anywhere in the
United States, directly or indirectly, invest in, own, manage, operate, finance,
control, advise, render services to or guarantee the obligations of any Person
engaged in or planning to become engaged in any business or enterprise which
distributes, provides, renders or sells products or services which compete with
the Business in any respect (“Competing Business”).


(b)    Non-solicitation. During the Restricted Period, Seller and Owners shall
not, and Owners shall not permit their respective Families, directly or
indirectly, through another Person or entity to:


(i)    solicit the business of any Person who is a customer of Buyer or its
Related Persons;


(ii)    cause, induce or attempt to cause or induce any customer, supplier,
licensee, licensor, franchisee, employee, consultant or other business relation
of Buyer or any of its Related Persons to cease doing business with Buyer or any
of its Related Persons, to deal with any competitor of Buyer or any of its
Related Persons or in any way interfere with its relationship with Buyer or any
of its Related Persons;


(iii)    cause, induce or attempt to cause or induce any customer, supplier,
licensee, licensor, franchisee, employee, consultant or other business relation
of Seller on the Closing Date or within the two years preceding the Closing Date
to cease doing business with Buyer or its Related Persons, to deal with any
competitor of Buyer or its Related Persons or in any way interfere with its
relationship with Buyer or its Related Persons; or


(iv)    hire, retain or attempt to hire or retain any employee or independent
contractor of Buyer or its Related Persons or in any way interfere with the
relationship between Buyer or its Related Persons and any of their respective
employees or independent contractors.


(c)    Non-disparagement. After the Closing Date, Seller and Owners will not
disparage Buyer or any of its Related Persons, shareholders, directors,
officers, employees, agents or affiliates.


(d)    Confidentiality. Seller understands and acknowledges that, during
Seller’s affiliation with the Acquired Assets, Seller and its Related Persons
had access to and learned (i) confidential and proprietary information
concerning the operation and methodology of the Business and (ii) other
information proprietary to the Business, including trade secrets, processes,
patent and trademark applications, product development, prices, customer and
supply lists, pricing and marketing plans, policies and strategies, details of
customer Contracts, operations methods, product development techniques, business
acquisition plans, new personnel acquisition plans and all other information
generally known by the management of Seller as confidential information with
respect to the Business of Seller (collectively, “Proprietary Information”).
Seller agrees to keep confidential and not disclose, directly or indirectly, any
such Proprietary Information to any Third Party or the existence of this
Agreement or the terms hereof, except as required by applicable law, both





--------------------------------------------------------------------------------





statutory and common. Seller agrees to not use or exploit, or misuse or
misappropriate such Proprietary Information in any way. The restrictions
contained herein shall not apply to any information which was already generally
available to the public at the time of disclosure, or subsequently became
available to the public, otherwise than by Breach of this Agreement.


(e)    Modification of Covenant. If a final judgment of a court or tribunal of
competent jurisdiction determines that any term or provision contained in
Section 7.6(a) through (d) is invalid or unenforceable, then the Parties agree
that the court or tribunal will have the power to reduce the scope, duration or
geographic area of the term or provision, to delete specific words or phrases or
to replace any invalid or unenforceable term or provision with a term or
provision that is valid and enforceable and that comes closest to expressing the
intention of the invalid or unenforceable term or provision. This Section 7.6
will be enforceable as so modified after the expiration of the time within which
the judgment may be appealed. This Section 7.6 is reasonable and necessary to
protect and preserve Buyer’s legitimate business interests and the value of the
Acquired Assets and to prevent any unfair advantage conferred on Seller.


7.7    Customer and Other Business Relationships. After the Closing, Seller will
reasonably cooperate with Buyer, at Buyer’s expense, in its efforts to continue
and maintain for the benefit of Buyer those business relationships of Seller
existing prior to the Closing and relating to the business to be operated by
Buyer after the Closing, including relationships with lessors, employees,
regulatory authorities, licensors, customers, suppliers and others. Seller will
not interfere with the business of Buyer to be engaged in after the Closing,
including disparaging the name or business of Buyer.


7.8    Change of Name. Within 30 days after the Closing Date, Seller shall (a)
amend its Governing Documents and take all other actions necessary to cancel its
assumed name of “Tuscany” and (b) take all actions reasonably requested by Buyer
to enable Buyer to change its name, or file an assumed name certificates, to
“Tuscany”.


7.9    Bulk Sales. Buyer and Seller hereby waive compliance with the
bulk-transfer provisions of any applicable Uniform Commercial Code (or any
similar law) in connection with the Contemplated Transactions.


7.10    Collection of Accounts Receivable.


(a)    Seller shall provide such assistance to Buyer as Buyer may reasonably
request in connection with Buyer’s efforts to collect any Accounts Receivable,
and shall promptly (but in no event later than three (3) Business Days after
receipt thereof) deliver to Buyer (i) any cash, checks or other property that
Seller receives following the Closing to the extent relating to the Accounts
Receivable or other Acquired Assets or the Business, and (ii) a true copy of any
notice of a dispute as to the validity or enforceability of any Accounts
Receivable received from the debtor thereof.


(b)    Effective upon the Closing Date, Seller hereby constitutes and appoints
Buyer and its successors and assigns the true and lawful attorney in fact of
Seller with full power of substitution, in the name of Buyer, or the name of
Seller, to collect the Accounts Receivable, and to endorse, without recourse,
checks, notes and other instruments constituting or relating to the Accounts
Receivable in the name of Seller. The foregoing power is coupled with an
interest and shall be irrevocable by Seller, directly or indirectly, whether by
the dissolution of Seller or in any manner or for any reason.


7.11    SEC Financial Statements, Auditor's Consents and Audited Financial
Statements.


(a)    After the Effective Time, upon Buyer’s request and at Buyer’s expense,
Seller will cooperate with and use its commercially reasonable efforts to assist
Buyer and Buyer’s designated independent auditor with respect to the preparation
of financial statements relating to the Business as Buyer is required to file
under regulation S-X of the U.S. federal securities laws (the “SEC Financial
Statements”), including by using commercially reasonable efforts to assist Buyer
within the time periods required by applicable securities laws and regulations
and securities exchange requirements.


(b)    Seller hereby agrees to consent to the inclusion of such SEC Financial
Statements and information in any filings by Buyer with any securities
regulatory authority or exchange. To the extent required following the Effective
Time, Seller further hereby agrees to use commercially reasonable efforts, at
Buyer’s request and at Buyer’s expense: (a) to request its auditors to provide
to Buyer any such auditor's consent to the inclusion of any such SEC Financial
Statements or the information contained therein, in any filings by or on behalf
of Buyer with any applicable securities regulatory authority or securities
exchange, and (b) to request that its auditors cooperate with Buyer and its
auditors in the preparation of the pro forma financial statements required under
Regulation S-X of the federal securities





--------------------------------------------------------------------------------





laws, including by using commercially reasonable efforts to assist Buyer within
the time periods required by applicable securities laws and regulations and
securities exchange requirements to reflect, among other things, the elimination
of the Excluded Assets and the Retained Liabilities.


7.12    Recall Control. Following the Closing, Buyer shall have the right, but
not the obligation, at its sole cost and expense, to assume sole and absolute
control (including selection of counsel) over any Recall (including any Recall
(without requiring any determination by NHTSA) that, at Buyer’s determination,
is reasonably required by NHTSA’s regulations and regardless of whether a
determination has been by NHTSA), including any policies, procedures and
proceeding (including any Third Party claims arising therefrom) with respect
thereto; provided, that in the event that Buyer assumes such sole and absolute
control, it shall be responsible for all Damages incurred solely as a result of
such Recall. Seller and its Affiliates shall, at no cost to Buyer, assist Buyer
in the evaluation and investigation of any underlying issues or concerns
regarding a Recall or potential Recall and shall cooperate with Buyer in its
response to any Recall.


7.13    Further Assurances. The Parties shall cooperate reasonably with each
other and with their respective Representatives in connection with any steps
required to be taken as part of their respective obligations under this
Agreement, and shall (a) furnish upon request to each other such further
information; (b) execute and deliver to each other such other documents; and (c)
do such other acts and things, all as any other Party may reasonably request for
the purpose of carrying out the intent of this Agreement and the Contemplated
Transactions.


8.    INDEMNIFICATION; REMEDIES.


8.1    Survival. All representations, warranties, covenants and obligations in
this Agreement, shall survive the Closing and the consummation of the
Contemplated Transactions, subject to Section 8.7. The right to indemnification,
reimbursement or other remedy based upon such representations, warranties,
covenants and obligations shall not be affected by any investigation (including
any environmental investigation or assessment) conducted with respect to, or any
knowledge acquired (or capable of being acquired) at any time, whether before or
after the execution and delivery of this Agreement or the Closing Date, with
respect to the accuracy or inaccuracy of or compliance with any such
representation, warranty, covenant or obligation. The waiver of any condition
based upon the accuracy of any representation or warranty, or on the performance
of or compliance with any covenant or obligation, will not affect the right to
indemnification, reimbursement or other remedy based upon such representations,
warranties, covenants and obligations.


8.2    Representation and Warranty Policy.


(a)    Buyer has obtained a transaction liability insurance policy (the “R&W
Policy”) from Euclid Transactional, LLC, in form and substance previously
approved by Seller, insuring Buyer for any and all Damages, in excess of the
Indemnity Escrow Amount, resulting from any breach or inaccuracy of any
representation and warranty of Seller or Owners hereunder, the premium of which
will be paid in accordance with Section 10.1 and the R&W Policy does not permit
claims of subrogation against Seller or Owners.


(b)    Buyer has carefully reviewed the R&W Policy and understands its contents,
terms and limits.


(c)    Damages suffered or incurred by any Buyer Indemnified Persons will be
recoverable solely from the applicable sources, and in accordance with the
applicable order of priority, set forth in Section 8.2(d), and the Buyer
Indemnified Persons hereby acknowledge and agree that: (i) other than with
respect to the Seller Fundamental Representations and claims arising out of
intentional fraud or criminal or willful misconduct, no Damages under
Section 8.3(a) in excess of the Cap will be recoverable from Seller or any of
the Owners; and (ii) the liability of Seller or any Owner to the Buyer
Indemnified Persons for Damages under any other provision of Section 8.3 (or
otherwise relating to the transactions contemplated by this Agreement) will be
subject to the limitations set forth in this Agreement (as applicable).


(d)    Any Damages recoverable by a Buyer Indemnified Persons pursuant to the
terms and subject to the limitations set forth in this Agreement (including the
Deductible, the Cap and the Gross Consideration Cap described in Section 8.5, as
applicable) will be recovered subject to, and in accordance with, the following:


(i)    with respect to any Damages under Section 8.3(a), and except for claims
arising out of intentional fraud, such Damages will be recovered: (1) first,
from the Indemnity Escrow Funds (and Buyer and the Seller will execute the
necessary documents instructing the Escrow Agent to make the applicable payments
in accordance with the Escrow Agreement, subject to the terms and conditions of
this Agreement and





--------------------------------------------------------------------------------





the Escrow Agreement); (2) second, from claims for recovery under the R&W Policy
(to the extent such recovery is available under and within the scope of the R&W
Policy); and (3) third, solely with respect to breaches of Fundamental
Representations, in cash from the Seller or Owners, jointly and severally;


(ii)    with respect to any Damages under any provision of Section 8.3(b), such
Damages will be recovered (1) first, from the Indemnity Escrow Funds (and Buyer
and the Seller will execute the necessary documents instructing the Escrow Agent
to make the applicable payments in accordance with the Escrow Agreement, subject
to the terms and conditions of this Agreement and the Escrow Agreement) and (2)
second, in cash from Seller or Owners, jointly and severally; and


(iii)    with respect to any Damages under any provision of Section 8.3 (other
than Section 8.3(a) and Section 8.3(b)) and subject to Section 7.12, such
Damages will be recovered (1) first, from the Special Escrow Funds (and Buyer
and the Seller will execute the necessary documents instructing the Escrow Agent
to make the applicable payments in accordance with the Escrow Agreement, subject
to the terms and conditions of this Agreement and the Escrow Agreement); (2)
second, from the Indemnity Escrow Funds (and Buyer and the Seller will execute
the necessary documents instructing the Escrow Agent to make the applicable
payments in accordance with the Escrow Agreement, subject to the terms and
conditions of this Agreement and the Escrow Agreement), and (3) third, in cash
from Seller or Owners, jointly and severally;


provided, that, for the avoidance of doubt and notwithstanding anything to the
contrary contained in this Agreement, the aggregate maximum amount of Damages
for which the Buyer Indemnified Persons may recover from Seller or Owners,
jointly and severally, under this Article 8 will in no event exceed the Gross
Consideration actually received by Seller (the “Gross Consideration Cap”).
(e)    With respect to any Damages that could be claimed under Section 8.3(a)
and which could also be claimed under any other provisions of Section 8.3, such
Damages must be claimed first under Section 8.3(a) and pursued under the R&W
Policy, and, thereafter, Buyer shall be permitted to pursue such claim under any
other provisions of Section 8.3 to the extent the R&W Policy does not cover such
claim, whether in whole or part.




8.3    Indemnification and Reimbursement by Seller. Subject to the provisions of
Section 8.2 and Schedule 2.4(a)(viii) and the limitations set forth in Sections
8.5 and Sections 8.7, after the Closing Seller shall indemnify and hold harmless
Buyer and its Representatives, subsidiaries and Related Persons (collectively,
the “Buyer Indemnified Persons”), and will reimburse the Buyer Indemnified
Persons, for any loss, liability, claim, damage and expense (including costs of
investigation and defense and reasonable attorneys’ fees and expenses), whether
or not involving a Third-Party Claim (collectively, “Damages”), arising from or
in connection with:


(a)    any Breach of any representation or warranty made by Seller in this
Agreement (as qualified by the Disclosure Schedules);


(b)    any Breach of any covenant or obligation of Seller in this Agreement;


(c)    any Liability arising out of the ownership or operation of the Acquired
Assets or Business prior to the Effective Time other than the Assumed
Liabilities;


(d)    any Retained Liabilities; or


(e)    any Excluded Assets.


8.4    Indemnification and Reimbursement by Buyer. Subject to the provisions of
Schedule 2.4(a)(viii) and the limitation set forth in Sections 8.6 and 8.7,
after the Closing Buyer shall indemnify and hold harmless Seller, their
Representatives and Related Persons (collectively, the “Seller Indemnified
Persons”) and will reimburse Seller Indemnified Persons, for any Damages arising
from or in connection with:


(a)    any Breach of any representation or warranty made by Buyer in this
Agreement or in any certificate, document, writing or instrument delivered by
Buyer pursuant to this Agreement;


(b)    any Breach of any covenant or obligation of Buyer in this Agreement or in
any other certificate, document, writing or instrument delivered by Buyer
pursuant to this Agreement;





--------------------------------------------------------------------------------







(c)    any claim by any Person for brokerage or finder’s fees or commissions or
similar payments based upon any agreement or understanding alleged to have been
made by such Person with Buyer (or any Person acting on Buyer’s behalf) in
connection with any of the Contemplated Transactions;


(d)    any Assumed Liabilities; or


(e)    any Liabilities arising out of the ownership or operation of the Acquired
Assets or Business after the Effective Time other than the Retained Liabilities.


8.5    Limitations on Amount - Seller. Seller shall have no Liability (for
indemnification or otherwise) with respect to claims under Section 8.3(a) until
the total of all Damages with respect to such matters exceeds $331,250 (the
“Deductible”) and then only for the amount by which such Damages exceed the
Deductible up to an amount equal to $331,250 (the “Cap”). However, the
limitations in this Section 8.5 will not apply to claims under or to matters
arising in respect of Sections 3.1 (only as to due organization), 3.2
(enforceability; authority; no conflict), 3.3 (ownership of
Seller)(collectively, the “Fundamental Representations”), or to fraud or any
willful or intentional Breach by Seller of any representation or warranty or any
covenant or obligation, and Seller will be liable for all Damages with respect
to such Breaches. In no event shall such Liability exceed the Gross
Consideration Cap.


8.6    Limitations on Amount - Buyer. Buyer shall have no Liability (for
indemnification or otherwise) with respect to claims under Section 8.4(a) until
the total of all Damages with respect to such matters exceeds the Deductible and
then only for the amount by which such Damages exceed the Deductible. However,
the limitations in this Section 8.6 will not apply to fraud or any willful or
intentional Breach by Buyer of any representation or warranty or any covenant or
obligation, and Buyer will be liable for all Damages with respect to such
Breaches. In no event shall such liability exceed the Gross Consideration.


8.7    Time Limitations.


(a)    No claim (i) under Section 8.3(a) or Section 8.4(a) shall be brought
after the date that is eighteen (18) months following the Closing Date, except
for (A) claims arising out of the Fundamental Warranties, which shall survive in
perpetuity, (B) claims arising out of the representations and warranties set
forth in Section 3.14 (Taxes), which shall survive until 30 days following the
expiration of the statute of limitations period (including all extensions
thereof) applicable to the underlying subject matter being represented, and
(C) claims of which Seller has been notified in writing with reasonable
specificity by Buyer, or claims of which Buyer has been notified in writing with
reasonable specificity by Seller, within the aforesaid survival period
applicable to the underlying claim and (ii) under Section 8.3 (other than
Section 8.3(a)) shall be brought after the date that is five (5) years following
the Closing Date (as applicable, the “Survival Period”).


(b)    For greater clarity, nothing contained in the foregoing sentence shall
prevent recovery under (i) R&W Policy after the expiration of the Survival
Period, to the extent provided in the R&W Policy or (ii) this Article 8 after
the expiration of the Survival Period so long as the Party making a claim or
seeking recovery complies with the provisions of clause (1) and (2) of the
following sentence. No Party shall have any claim or right of recovery for any
Breach of a representation, warranty, covenant or agreement unless (1) written
notice is given in good faith by that Party to the other Party of the Breach of
the representation, warranty, covenant or agreement pursuant to which the claim
is made or right of recovery is sought setting forth in reasonable detail the
basis for the purported Breach, the amount or nature of the claim being made, if
then ascertainable, and the general basis therefor and (2) such notice is given
prior to the expiration of the Survival Period applicable to the underlying
claim.


8.8    Third-Party Claims.


(a)    This Section 8.8 applies to Third Party Claims (i) that are not based on
Section 8.3(a), or (ii) based on Section 8.3(a) only to the extent the
Deductible has been exceeded and the Cap has not been exceeded, or (iii) with
respect to breaches of Fundamental Representations; provided, however, that to
the extent the R&W Policy provides for a different procedures, the provisions of
the R&W Policy shall control.


(b)    In the event that subsequent to the Closing, any Person that is or may be
entitled to indemnification under Section 8.3(a) of this Agreement (an
“Indemnified Person”) either receives notice of the assertion of any claim,
issuance of any Order or the commencement of any action or Proceeding or
otherwise learns of an assertion of a potential claim, Order or action by any
Third Party (a “Third-Party Claim”), against such Indemnified Person, against





--------------------------------------------------------------------------------





which a Party to this Agreement is or may be required to provide indemnification
under this Agreement (an “Indemnifying Person”), the Indemnified Person shall,
as promptly as practicable, give written notice thereof together with a
statement of any available information regarding such claim to the Indemnifying
Person; provided, that if the Deductible and the Indemnification Escrow Amount
have been exceeded, the defense or prosecution of any such claim brought by a
Buyer Indemnified Person shall be tendered to the insurance carrier of the R&W
Policy in accordance with the terms of the R&W Policy and to the extent such
claim is covered by the R&W Policy. The failure to notify the Indemnifying
Person will not relieve the Indemnifying Person of any Liability that it may
have to any Indemnified Person, except to the extent that the Indemnifying
Person demonstrates that the defense of such claim, Order or action is
prejudiced by the Indemnified Person’s failure to give such notice.


(c)    If any Third-Party Claim referred to in this Article 8 is brought against
an Indemnified Person and such Indemnified Person gives notice to the
Indemnifying Person of the commencement of such Third-Party Claim, then, subject
to Section 8.8(d), the Indemnifying Person will be entitled, to the extent that
it wishes, to assume and control the defense of such Third-Party Claim with
counsel selected by the Indemnifying Person reasonably satisfactory to the
Indemnified Person (unless the Indemnifying Party is unable to pay such selected
counsel and in such event the Indemnified Person shall be entitled to direct the
defense of any such Third Party Claim). After written notice (a “Control
Notice”) from the Indemnifying Person to the Indemnified Person of its election
to assume the defense of such Third-Party Claim, the Indemnifying Person will
not, as long as it diligently conducts such defense, be liable to the
Indemnified Person under this Article 8 for any fees of other counsel or any
other expenses with respect to the defense of such Third-Party Claim, in each
case subsequently incurred by the Indemnified Person in connection with the
defense of such Third-Party Claim other than the fees and expenses of the
counsel selected by the Indemnifying Person; provided, that if the R&W Policy
otherwise directs the defense of a Third Party Claim, the requirements of the
R&W Policy shall apply to the extent such claim is covered by the R&W Policy.
The Indemnifying Person will have ten (10) calendar days from receipt of a
notice of a Third-Party Claim from an Indemnified Person pursuant to Section
8.8(a) to assume the defense thereof. If the Indemnifying Person does not, or is
not pursuant to the preceding two sentences permitted to, assume the defense of
a Proceeding, the Indemnified Person shall have the right to assume the defense
and employ separate counsel to represent such Indemnified Person and the
reasonable fees and expenses of such separate counsel shall be paid by such
Indemnifying Person. If the Indemnifying Person assumes the defense of a
Third-Party Claim, no compromise or settlement of such claims may be effected by
the Indemnifying Person without the Indemnified Person’s consent unless
(A) there is no finding or admission of any violation of Laws by or any
violation of the rights of any Person and no effect on any other claims that may
be made against the Indemnified Person, and (B) the sole relief provided is
monetary damages that are paid in full by the Indemnifying Person; and (iii) the
Indemnified Person will have no Liability with respect to any compromise or
settlement of such claims effected without its consent. If notice is given to an
Indemnifying Person of the commencement of any Third-Party Claim and the
Indemnifying Person does not, within ten (10) calendar days after the
Indemnified Person’s notice is given, deliver a Control Notice to the
Indemnified Person of its election to assume the defense of such Third-Party
Claim, the Indemnifying Person will be bound by any determination made in such
Third-Party Claim or any compromise or settlement effected by the Indemnified
Person.


(d)    Notwithstanding anything to the contrary in Section 8.8(c), if the
Indemnifying Party is the Seller, then the Indemnified Party shall have the
right to control and direct the defense of, and the full compromise and
settlement of, any Third Party Claim; provided, however, (x) that the
Indemnifying Party shall not be bound by any judgment or determination of any
such Third Party Claim so defended or for any costs or expenses incurred in
connection with such resolution except to the extent that Seller in its sole
discretion elects to contribute to such resolution or with respect to any costs
or expenses incurred in connection with such resolution, if any, and (y) that if
the R&W Policy otherwise directs the defense of a Third Party Claim, the
requirements of the R&W Policy shall apply to the extent such claim is covered
by the R&W Policy.


(e)    If the Indemnifying Person so elects, in accordance with the foregoing
Section 8.8(c), to assume control of such defense, (i) the Indemnifying Person
shall conduct such defense actively and diligently, and (ii) the Indemnifying
Person shall keep the Indemnified Person fully advised as to the status and
conduct of such defense at all stages thereof (including, for example,
consulting with the Indemnified Person in good faith on matters that would
reasonably be expected to adversely impact the operation of the Business).


(f)    Notwithstanding the foregoing, but subject to the requirements of the R&W
Policy, the Indemnified Person may, by giving notice to the Indemnifying Person,
participate at its expense in defending, compromising, or settling such
Third-Party Claim, subject to the Indemnifying Person's right to control the
defense thereof, but the Indemnifying Person will not be bound by any compromise
or settlement effected without its consent (which may not be unreasonably
withheld); provided, however, that if in the reasonable opinion of counsel to
the Indemnified Person (i) there are legal defenses available to an Indemnified
Person that are different from or additional





--------------------------------------------------------------------------------





to those available to the Indemnifying Person, or (ii) there exists a conflict
of interest between the Indemnifying Person and the Indemnified Person that
cannot be waived, the Indemnifying Party shall be liable for the reasonable fees
and expenses of counsel to the Indemnified Person with respect to such matters.


8.9    Procedures for Direct Claims. In the event any Indemnified Person should
have a claim for indemnity against any Indemnifying Person that does not involve
a Third Party Claim, the Indemnified Person shall deliver notice of such claim
with reasonable promptness to the Indemnifying Person. The failure by any
Indemnified Person to so notify the Indemnifying Person shall not relieve the
Indemnifying Person from any Liability that it may have to such Indemnified
Person with respect to any claim made pursuant to Sections 8.2 or 8.4 and in
accordance with this Section 8.9, it being understood that notices for claims in
respect of a Breach of a representation or warranty must be delivered prior to
the expiration of the Survival Period for such representation or warranty under
Section 8.7. If the R&W Policy provides a different procedure than set forth in
this Section 8.9, the provisions of the R&W Policy shall control.


8.10    Calculation of Damages; Treatment of Indemnity Payments.


(a)    The amount of any Damages payable under this Section 8 by the
Indemnifying Person shall be net of any amounts actually received by the
Indemnified Person under applicable insurance policies (including, without
limitation, the R&W Policy) or from any other Person alleged to be responsible
therefore or pursuant to any indemnity, contribution or other similar payment by
any Person with respect thereto, net of any expenses reasonably incurred in
connection with the collection thereof, including deductibles and self-insured
retentions. If the Indemnified Person receives any amounts under applicable
insurance policies, or from any other Person alleged to be responsible for any
Damages, subsequent to an indemnification payment by the Indemnifying Person,
then such Indemnified Person shall promptly reimburse the Indemnifying Person
for any payment made or expense incurred by such Indemnifying Person in
connection with providing such indemnification payment up to the amount received
by the Indemnified Person, net of any expenses reasonably incurred by such
Indemnified Person in collecting such amount (including deductibles and
self-insured retentions). The Indemnified Person shall use Reasonable Efforts to
collect any amounts available under such insurance coverage (other than the R&W
Policy, concerning which the requirements are set forth in Section 8.2(d)(i)) or
from such other Person alleged to have responsibility therefor; provided,
however, that (i) doing so is commercially reasonable and (ii) such obligation
shall not be a condition to, or a limitation on, indemnification rights
hereunder prior to making any claim for indemnification under this Section 8.
For purposes of this Article 8, “Reasonable Efforts” means the good faith
efforts that a reasonably prudent Person desirous of achieving a result would
use in similar circumstances to ensure that such result is achieved as
reasonably expeditiously as possible (including, but not limited to, making
timely, complete and accurate claims for any amounts that would reasonably be
expected to be recoverable under such policy); provided, however, that the Buyer
Indemnified Persons shall not be obligated to incur expenses other than
reasonable costs and expenses incurred in the ordinary course in connection with
the making of such claims.


(b)    The Indemnifying Person shall not be liable under this Section 8 for any
(i) Damages to the extent that the amount thereof, if any, was reflected in the
calculation of the Adjustment Amount, as finally determined pursuant to Section
2.8, or (ii) Damages that are for special, punitive, exemplary or consequential
damages (including loss of profits), except in the case of fraud or criminal or
willful misconduct and except to the extent such Damages were actually awarded,
paid or incurred in a Third Party Claim.


(c)    Solely for purposes of calculating the amount of Damages incurred arising
out of or relating to any breach of a representation or warranty (and not for
purposes of determining whether or not a breach has occurred), the references to
“material” or “Material Adverse Effect” shall be disregarded.


(d)    The Indemnified Person shall take, and shall cause its respective Related
Persons to take, all reasonable steps to mitigate and otherwise minimize their
Damages to the maximum extent reasonably possible upon and after becoming aware
of any event which would reasonably be expected to give rise to any Damages and
an Indemnifying Person shall not be liable for any Damages to the extent that
such Damages are attributable to the Indemnified Person’s failure to mitigate.


(e)    If the Indemnified Person receives any payment from an Indemnifying
Person in respect of any Damages and the Indemnified Person could have recovered
all or a part of such Damages from a Third Party based on the underlying claim
asserted against the Indemnified Person, the Indemnified Person shall assign
such of its rights to proceed against such Third Party as are necessary to
permit the Indemnifying Person to recover from such Third Party the amount of
such indemnification payment.







--------------------------------------------------------------------------------





(f)    No Party will be obligated to indemnify a Person with respect to any
claim that relates to Damages resulting from the passing of or change in any Law
or any accounting policy, principle or practice (or the interpretation by any
Person) after the Closing Date or any increase in Tax rates in effect on the
Closing Date, even if the change or increase has retroactive effect or requires
action at a future date.


(g)    Any attorney, consultant, or other professional fees, costs, or expenses
incurred by an Indemnified Person in connection with this Article 8 (including
those incurred in connection with actions to mitigate the amount of any Damages
or to recover any insurance proceeds or third party payments) will only
constitute Damages indemnifiable under this Agreement to the extent that such
fees, costs, or expenses are: (A) reasonable under the circumstances; (B) based
solely on time actually spent by such professionals; and (C) charged at no more
than such professional’s standard hourly rate.


(h)    Damages arising from investigatory, corrective or remedial actions will
be limited to those that are required under Environmental Law or to minimize
risk to human health, which are conducted in a commercially reasonable,
cost-effective manner, assuming continued use of the subject property consistent
with its use at Closing and employing risk-based standards and institutional
controls.


(i)    The Parties agree to treat any indemnity payment under this Agreement as
an adjustment to the Gross Consideration to the extent permitted by applicable
Legal Requirement.


8.11    No Double Recovery. Notwithstanding the fact that any Party may have the
right to assert claims for indemnification under or in respect of more than one
provision of this Agreement or another agreement entered into in connection
herewith in respect of any fact, event, condition or circumstance, no
Indemnified Person shall be entitled to recover the amount of any Damages
suffered by such Indemnified Person more than once under all such agreements in
respect of such fact, event, condition or circumstance, and an Indemnifying
Person shall not be liable for indemnification to the extent the Indemnified
Person has otherwise been fully compensated on a dollar-for-dollar basis for
such Damages pursuant to the Gross Consideration adjustments under Section 2.8.


8.12    Exclusion of Other Remedies. Except for the matters covered by
Section 2.8 (Adjustment Procedure), the Parties agree that, from and after the
Closing, the sole and exclusive remedies of the Parties for any Damages based
upon, arising out of or otherwise in respect of the matters set forth in this
Agreement (including representations, warranties, covenants and agreements) and
the transactions contemplated hereby, whether based in contract or tort, are the
indemnification and reimbursement obligations of the Parties set forth in this
Section 8. The provisions of this Section ý8.12 shall not, however, prevent or
limit a cause of action hereunder (a) with respect to intentional fraud or
criminal or willful misconduct or (b) to obtain an injunction or injunctions to
prevent breaches of this Agreement, to enforce specifically the terms and
provisions hereof or to obtain other equitable remedies with respect hereto.


9.    RESERVED


10.    GENERAL PROVISIONS.


10.3    Expenses. Except as otherwise provided in this Agreement, each Party
will bear its respective fees and expenses incurred in connection with the
preparation, negotiation, execution and performance of this Agreement and the
Contemplated Transactions, including all fees and expense of its
Representatives. Buyer will pay one-half and Seller will pay one-half of the
fees and expenses of the Escrow Agent. If this Agreement is terminated, the
obligation of each Party to pay its own fees and expenses will be subject to any
rights of such Party arising from a Breach of this Agreement by another Party.


10.2    Public Announcements. Seller shall not, and shall not permit its Related
Persons to, issue any press release or other public statements with respect to
the Contemplated Transactions. Buyer and its Related Persons may issue after
consultation with Seller and Owners, any press release or other public
statements with respect to the Contemplated Transactions as its deems
appropriate in its sole discretion to satisfy Legal Requirements including,
without limitation (a) press releases issued or filings made by Buyer and/or its
Related Persons, and (b) disclosures in satisfaction of, or otherwise required
by, applicable Legal Requirements or securities exchange rules (including by
making a public announcement through issuance of a press release, filing of a
Current Report on Form 8-K or otherwise). Any public announcements regarding the
Contemplated Transactions that are not necessary to satisfy Legal Requirements
shall be subject to mutual approval of Seller and Buyer, which shall not be
unreasonably withheld.







--------------------------------------------------------------------------------





10.3    Notices. All notices, consents, waivers and other communications
required or permitted by this Agreement shall be in writing and shall be deemed
given to a Party when (a) delivered to the appropriate address by hand or by
nationally recognized overnight courier service (costs prepaid); (b) sent by
facsimile or e-mail with confirmation of transmission by the transmitting
equipment; or (c) received or rejected by the addressee, if sent by certified
mail, return receipt requested, in each case to the following addresses,
facsimile numbers or e-mail addresses and marked to the attention of the person
(by name or title) designated below (or to such other address, facsimile number,
e-mail address or person as a Party may designate by notice to the other
Parties):
If to Buyer:
FF US Acquisition Corp.
915 Disc Drive
Scotts Valley, California 95066
Attention: David Haugen, General Counsel
Telephone No.: (831) 274-8336
with a copy to:
Squire Patton Boggs (US) LLP
221 E. Fourth Street, Suite 2900
Cincinnati, OH 45202
Attention: Toby D. Merchant
Telephone No.: (513) 361-1200
Facsimile No.: (513) 361-1201
If to Seller or Owners:
Flagship, Inc.
19394 Whispering Hill Drive
Bristol, IN 46507
Attention: Michael T. Graber
Telephone No.: (574) 536‑0007
and
Jeff Burttschell
1621 Wood Creek Lane
Allen, TX 75002
Telephone No.: (214) 683‑9228
with a copy to:
Barnes & Thornburg LLP
52700 Independence Court, Suite 150
Elkhart, IN 46514
Attention: Scott Troeger
Telephone No.: (574) 296-2522
Facsimile No.: (574) 296-2535



10.4    Enforcement of Agreement. Each Party acknowledges and agrees that the
other Party would be irreparably damaged if any of the provisions of this
Agreement are not performed in accordance with their specific terms and that any
Breach of this Agreement could not be adequately compensated in all cases by
monetary damages alone. Accordingly, in addition to any other right or remedy to
which a Party may be entitled under this Agreement, at law or in equity, it
shall be entitled to enforce any provision of this Agreement by a decree of
specific performance and to temporary, preliminary and permanent injunctive
relief to prevent Breaches or threatened Breaches of any of the provisions of
this Agreement, without posting any bond or other undertaking.


10.5    Waiver; Remedies Cumulative. The rights and remedies of the Parties
provided for in this Agreement are cumulative and not alternative. Neither any
failure nor any delay by any Party in exercising any right, power or privilege
under this Agreement or any of the documents referred to in this Agreement will
operate as a waiver of such right, power or privilege, and no single or partial
exercise of any such right, power or privilege will preclude any other or
further exercise of such right, power or privilege or the exercise of any other
right, power or privilege. To the maximum extent permitted by applicable law,
(a) no claim or right arising out of this Agreement or any of the documents
referred to in this Agreement can be discharged by one Party, in whole or in
part, by a waiver or renunciation of the claim or right unless in writing signed
by the other Party; (b) no waiver that may be given by a Party will be
applicable except in the specific instance for which it is given; and (c) no
notice to or demand on one Party will be deemed to be a waiver of any obligation
of that Party or of the right of the Party giving such notice or demand to take
further action without notice or demand as provided in this Agreement or the
documents referred to in this Agreement.


10.6    Entire Agreement. This Agreement supersedes all prior agreements,
whether written or oral, between the Parties with respect to its subject matter
(including the letter of intent between an affiliate of Buyer and Seller dated
July 13, 2017) and constitutes (along with the Disclosure Schedules and other
documents delivered pursuant to this





--------------------------------------------------------------------------------





Agreement) a complete and exclusive statement of the terms of the agreement
between the Parties with respect to its subject matter.


10.7    Assignments, Successors and No Third-Party Rights. No Party may assign
any of its rights or delegate any of its obligations under this Agreement
without the prior written consent of the other Parties, except that Buyer may
assign its rights hereunder but shall remain obligated under this Agreement,
without consent of any other Party, for collateral security purposes to any
lender or lenders providing financing to Buyer or any of its Related Persons in
connection with the Contemplated Transactions. Subject to the preceding
sentence, this Agreement will apply to, be binding in all respects upon and
inure to the benefit of the successors and permitted assigns of the Parties.
Nothing expressed or referred to in this Agreement will be construed to give any
Person other than the Parties any legal or equitable right, remedy or claim
under or with respect to this Agreement or any provision of this Agreement,
except such rights as shall inure to a successor or permitted assignee pursuant
to this Section 10.7.


10.8    Severability. Whenever possible, each provision of this Agreement shall
be interpreted in such manner as to be effective and valid under applicable law,
but if any provision of this Agreement is held to be prohibited by or invalid
under applicable law, such provision shall be ineffective only to the extent of
such prohibition or invalidity, without invalidating the remainder of such
provision or the remaining provisions of this Agreement.


10.9    Construction. The headings of Sections or sub-Sections in this Agreement
are provided for convenience only and will not affect its construction or
interpretation. All references to “Sections” and “Schedules” refer to the
corresponding Sections and Schedules of this Agreement and the Disclosure
Schedules. The Parties acknowledge that they and their respective counsel have
negotiated and drafted this Agreement jointly agree that no rule of strict
construction shall be applied against any Person in the interpretation or
construction of this Agreement.


10.10    Time of Essence. With regard to all dates and time periods set forth or
referred to in this Agreement, time is of the essence.


10.11    Governing Law; WAIVER OF TRIAL BY JURY. All matters relating to the
interpretation, construction, validity and enforcement of this Agreement shall
be governed by and construed in accordance with the domestic laws of the State
of Delaware without giving effect to any choice or conflict of law provision or
rule (whether of the State of Delaware or any other jurisdiction) that would
cause the application of laws of any jurisdiction other than the State of
Delaware. EACH PARTY HERETO HEREBY WAIVES, TO THE MAXIMUM EXTENT PERMITTED BY
APPLICABLE LAW, TRIAL BY JURY IN ANY LITIGATION IN ANY COURT WITH RESPECT TO, IN
CONNECTION WITH OR ARISING OUT OF THIS AGREEMENT, OR THE VALIDITY, PROTECTION,
INTERPRETATION, COLLECTION OR ENFORCEMENT THEREOF.


10.12    Schedules. The Schedules referred to in this Agreement shall be
construed with and as an integral part of this Agreement to the same extent as
if the same had been set forth in their entirety herein. It is understood and
agreed that the specification of any dollar amount in the representations and
warranties contained in this Agreement or the inclusion of any specific item in
the Schedules is not intended to imply that such amounts or higher or lower
amounts, or the items so included or other items, are or are not material. All
Schedules attached hereto or referred to herein are hereby incorporated in and
made a part of this Agreement as if set forth in full herein.


10.13    Amendments and Waivers. No amendment or waiver of any provision of this
Agreement shall be valid unless the same shall be in writing and signed by the
Parties. Neither the failure nor any delay by any Party in exercising any right,
power or privilege under this Agreement will operate as a waiver of such right,
power or privilege. No waiver of any provision hereunder or any breach or
default thereof shall extend to or affect in any way any other provision or
prior or subsequent breach or default.


10.14    Time Periods. Unless specified otherwise, any action required hereunder
to be taken within a certain number of days shall be taken within that number of
calendar days (and not Business Days); provided, however, that if the last day
for taking such action falls on a weekend or bank holiday in the United States,
the period during which such action may be taken shall be automatically extended
to the next Business Day.


10.15    Execution of Agreement. This Agreement may be executed in one or more
counterparts, each of which will be deemed to be an original copy of this
Agreement and all of which, when taken together, will be deemed to constitute
one and the same agreement. Any Party may execute this Agreement by electronic
signature (including facsimile or scanned email), and the other Parties will be
entitled to rely on such signature as conclusive evidence that this Agreement
has been duly executed by such Party.





--------------------------------------------------------------------------------







10.16    Records. Prior to Closing, the Seller may remove from its records all
communications and attorney-client work product relating to this Agreement, the
Contemplated Transactions and the facts and circumstances relating to them, and
all preliminary transaction documents and data generated prior to the
commencement of negotiations with Purchaser; provided, however, that the Seller
or Owner shall cause such records to be preserved for a period of no less than
seven (7) years after the Closing (the “Record Retention Period”), and before
removing any such records, but in no event later than fourteen (14) days
following the removal of such records, the Representative shall have certified
to Purchaser in writing the following information: (a) the identity of the
vendor who will be performing the search and removal of such records; (b) the
search terms and removal parameters or criteria to be used by such vendor; (c)
the estimated number of documents and volume of data to be removed, and (d) the
identity of the proposed custodian of the removed records for the Record
Retention Period. At the Closing, the Representative shall have provided to
Purchaser a written update of the number of documents and volume of data removed
and the telephone number of the custodian of any removed records for the Record
Retention Period.


[Signature page immediately follows.]





--------------------------------------------------------------------------------





IN WITNESS WHEREOF, the Parties have executed and delivered this Agreement as of
the date first written above.


BUYER:
 
SELLER:
 
 
 
 
 
FF US ACQUISITION CORP.,
 
FLAGSHIP, INC. D/B/A TUSCANY,
a Delaware corporation
 
an Indiana corporation
 
 
 
 
 
By:
/s/ Zvi Glasman
 
By:
/s/ Michael Graber
Name:
Zvi Glasman
 
Name:
Michael Graber
Title:
CFO and Treasurer
 
Title:
President
 
 
 
 
 
 
 
 
 
 
BUYER PARENT:
 
OWNERS:
 
 
 
 
 
FF US HOLDING CORP.
 
 
 
a Delaware corporation
 
 
/s/ Michael Graber
 
 
 
 
MICHAEL GRABER
By:
/s/ Zvi Glasman
 
 
/s/ Jeff Burttschell
Name:
Zvi Glasman
 
 
JEFF BURTTSCHELL
Title:
CFO and Treasurer
 
 
 








